Exhibit 10.1

 

 

 

 

LOGO [g534490ex10_1pg001.jpg]   CREDIT AGREEMENT     by and among      

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger, Book Runner,

Syndication Agent, and Documentation Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

and

ERICKSON AIR-CRANE INCORPORATED

and

EVERGREEN HELICOPTERS, INC.

as Borrowers,

Dated as of May 2, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     1     

1.1

 

Definitions

     1     

1.2

 

Accounting Terms

     1     

1.3

 

Code

     2     

1.4

 

Construction

     2     

1.5

 

Time References

     3     

1.6

 

Schedules and Exhibits

     3   

2.

 

LOANS AND TERMS OF PAYMENT

     3     

2.1

 

Revolving Loans

     3     

2.2

 

[Intentionally Omitted]

     3     

2.3

 

Borrowing Procedures and Settlements

     4     

2.4

 

Payments; Reductions of Commitments; Prepayments

     9     

2.5

 

Promise to Pay

     13     

2.6

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     13     

2.7

 

Crediting Payments

     15     

2.8

 

Designated Account

     15     

2.9

 

Maintenance of Loan Account; Statements of Obligations

     15     

2.10

 

Fees

     15     

2.11

 

Letters of Credit

     16     

2.12

 

LIBOR Option

     22     

2.13

 

Capital Requirements

     23     

2.14

 

[Intentionally Omitted]

     25     

2.15

 

Joint and Several Liability of Borrowers

     25   

3.

 

CONDITIONS; TERM OF AGREEMENT

     26     

3.1

 

Conditions Precedent to the Initial Extension of Credit

     26     

3.2

 

Conditions Precedent to all Extensions of Credit

     27     

3.3

 

Maturity

     27     

3.4

 

Effect of Maturity

     27     

3.5

 

Early Termination by Borrowers

     27     

3.6

 

Conditions Subsequent

     27   

4.

 

REPRESENTATIONS AND WARRANTIES

     27     

4.1

 

Due Organization and Qualification; Subsidiaries

     28     

4.2

 

Due Authorization; No Conflict

     28     

4.3

 

Governmental Consents

     29     

4.4

 

Binding Obligations; Perfected Liens

     29     

4.5

 

Title to Assets; No Encumbrances

     29     

4.6

 

Litigation

     29     

4.7

 

Compliance with Laws

     30     

4.8

 

No Material Adverse Effect

     30     

4.9

 

Solvency

     30     

4.10

 

Employee Benefits

     30     

4.11

 

Environmental Condition

     30     

4.12

 

Complete Disclosure

     30   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page    

4.13

 

Patriot Act

     31     

4.14

 

Indebtedness

     31     

4.15

 

Payment of Taxes

     31     

4.16

 

Margin Stock

     31     

4.17

 

Governmental Regulation

     31     

4.18

 

OFAC

     31     

4.19

 

Employee and Labor Matters

     32     

4.20

 

[Intentionally Omitted]

     32     

4.21

 

Leases

     32     

4.22

 

Eligible Accounts

     32     

4.23

 

Eligible Inventory

     32     

4.24

 

Location of Inventory

     32     

4.25

 

Required Equity Documents

     32     

4.26

 

Other Documents

     33     

4.27

 

Immaterial Subsidiaries

     34     

4.28

 

Hedge Agreements

     34     

4.29

 

Section 1110

     34     

4.30

 

Material Contracts

     34     

4.31

 

Spare Parts

     34     

4.32

 

Engines

     35     

4.33

 

Eligible Aircraft

     37     

4.34

 

FAA Certificates, Licenses, and Permits

     38     

4.35

 

Other FAA Certificates, Licenses, and Permits

     38     

4.36

 

Negative Pledge on Aircraft

     38   

5.

 

AFFIRMATIVE COVENANTS

     38     

5.1

 

Financial Statements, Reports, Certificates

     38     

5.2

 

Reporting; Inventory Records

     38     

5.3

 

Existence

     39     

5.4

 

Maintenance of Properties

     39     

5.5

 

Taxes

     39     

5.6

 

Insurance

     39     

5.7

 

Inspection

     40     

5.8

 

Compliance with Laws

     40     

5.9

 

Environmental

     40     

5.10

 

Disclosure Updates

     41     

5.11

 

Formation of Subsidiaries

     41     

5.12

 

Further Assurances

     41     

5.13

 

Lender Meetings

     42     

5.14

 

Location of Eligible Inventory, Eligible Aircraft, and Chief Executive Offices

     42     

5.15

 

Bank Products

     42     

5.16

 

[Intentionally Omitted]

     42     

5.17

 

Material Contracts

     42     

5.18

 

FAA Matters; Citizenship

     42     

5.19

 

Eligible Inventory

     42     

5.20

 

Eligible Engines

     44     

5.21

 

Eligible Aircraft

     45   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

6.

 

NEGATIVE COVENANTS

     45     

6.1

 

Indebtedness

     45     

6.2

 

Liens

     45     

6.3

 

Restrictions on Fundamental Changes

     45     

6.4

 

Disposal of Assets

     46     

6.5

 

Nature of Business

     46     

6.6

 

Prepayments and Amendments

     46     

6.7

 

Restricted Payments

     47     

6.8

 

Accounting Methods

     47     

6.9

 

Investments

     47     

6.10

 

Transactions with Affiliates

     47     

6.11

 

Use of Proceeds

     48     

6.12

 

Limitation on Issuance of Equity Interests

     48     

6.13

 

[Intentionally Omitted]

     48     

6.14

 

Immaterial Subsidiaries

     48   

7.

 

FINANCIAL COVENANTS

     48   

8.

 

EVENTS OF DEFAULT

     48     

8.1

 

Payments

     48     

8.2

 

Covenants

     49     

8.3

 

Judgments

     49     

8.4

 

Voluntary Bankruptcy, etc.

     49     

8.5

 

Involuntary Bankruptcy, etc.

     49     

8.6

 

Default Under Other Agreements

     49     

8.7

 

Representations, etc.

     50     

8.8

 

Guaranty

     50     

8.9

 

Security Documents

     50     

8.10

 

Loan Documents

     50     

8.11

 

Change of Control

     50   

9.

 

RIGHTS AND REMEDIES

     50     

9.1

 

Rights and Remedies

     50     

9.2

 

Remedies Cumulative

     51   

10.

 

WAIVERS; INDEMNIFICATION

     52     

10.1

 

Demand; Protest; etc.

     52     

10.2

 

The Lender Group’s Liability for Collateral

     52     

10.3

 

Indemnification

     52   

11.

 

NOTICES

     53   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     54   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     57     

13.1

 

Assignments and Participations

     57     

13.2

 

Successors

     60   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

14.

 

AMENDMENTS; WAIVERS

     60     

14.1

 

Amendments and Waivers

     60     

14.2

 

Replacement of Certain Lenders

     62     

14.3

 

No Waivers; Cumulative Remedies

     62   

15.

 

AGENT; THE LENDER GROUP

     62     

15.1

 

Appointment and Authorization of Agent

     62     

15.2

 

Delegation of Duties

     63     

15.3

 

Liability of Agent

     63     

15.4

 

Reliance by Agent

     63     

15.5

 

Notice of Default or Event of Default

     64     

15.6

 

Credit Decision

     64     

15.7

 

Costs and Expenses; Indemnification

     64     

15.8

 

Agent in Individual Capacity

     65     

15.9

 

Successor Agent

     65     

15.10

 

Lender in Individual Capacity

     66     

15.11

 

Collateral Matters

     66     

15.12

 

Restrictions on Actions by Lenders; Sharing of Payments

     67     

15.13

 

Agency for Perfection

     68     

15.14

 

Payments by Agent to the Lenders

     68     

15.15

 

Concerning the Collateral and Related Loan Documents

     68     

15.16

 

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     68     

15.17

 

Several Obligations; No Liability

     69     

15.18

 

Lead Arranger, Book Runner, Syndication Agent, and Documentation Agent

     69   

16.

 

WITHHOLDING TAXES

     69     

16.1

 

Payments

     69     

16.2

 

Exemptions

     70     

16.3

 

Reductions

     71     

16.4

 

Refunds

     71   

17.

 

GENERAL PROVISIONS

     72     

17.1

 

Effectiveness

     72     

17.2

 

Section Headings

     72     

17.3

 

Interpretation

     72     

17.4

 

Severability of Provisions

     72     

17.5

 

Bank Product Providers

     72     

17.6

 

Debtor-Creditor Relationship

     72     

17.7

 

Counterparts; Electronic Execution

     73     

17.8

 

Revival and Reinstatement of Obligations; Certain Waivers

     73     

17.9

 

Confidentiality

     73     

17.10

 

Survival

     75     

17.11

 

Patriot Act

     75     

17.12

 

Commitment Letters

     75     

17.13

 

EAC as Agent for Borrowers

     75   

 

- v -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice Exhibit P-1    Form of Perfection
Certificate Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons
Schedule C-1    Commitments Schedule D-1    Designated Account Schedule E-1   
Designated Aircraft and Engines as of the Closing Date Schedule E-2    Aircraft
and Engines owned by EAC, Evergreen, and Evergreen Equity Schedule E-3   
Addresses of Spare Parts Located in the United States Schedule E-4    Existing
Letters of Credit Schedule P-1    Permitted Investments Schedule P-2   
Permitted Liens Schedule R-1    Real Property Collateral Schedule 3.1   
Conditions Precedent Schedule 3.6    Conditions Subsequent Schedule 4.1(b)   
Capitalization of Borrowers Schedule 4.1(c)    Capitalization of Borrowers’
Subsidiaries Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)    Litigation Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness Schedule 4.30    Material Contracts
Schedule 5.1    Financial Statements, Reports, Certificates Schedule 5.2   
Collateral Reporting Schedule 5.14    Chief Executive Offices Schedule 6.3   
Acquisitions Schedule 6.5    Nature of Business

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of May 2, 2013, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), as lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Lead Arranger”), as book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Book Runner”), as syndication agent (in such capacity, together with its
successors and assigns in such capacity, the “Syndication Agent”), and as
documentation agent (in such capacity, together with its successors and assigns
in such capacity, the “Documentation Agent”), ERICKSON AIR-CRANE INCORPORATED, a
Delaware corporation (“EAC”) and EVERGREEN HELICOPTERS, INC., an Oregon
corporation (“Evergreen”) (Evergreen, together with EAC, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, that if Borrowers notify Agent that Borrowers
request an amendment to any provision hereof to eliminate the effect of any
Accounting Change occurring after the Closing Date or in the application thereof
on the operation of such provision (or if Agent notifies Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon and agreed
to by the Required Lenders, the provisions in this Agreement shall be calculated
as if no such Accounting Change had occurred. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

(b) Notwithstanding clause (a) above, commencing with the fiscal year-end 2014
financial reporting described in Schedule 5.1, the Loan Parties may, at any time
upon not less than ten (10) Business days prior written notice to Agent, adopt
IFRS accounting for purposes of preparing and reporting their financial
statements and related information. If the adoption in accordance herewith by
Loan Parties of IFRS accounting in lieu of GAAP accounting in the preparation
and reporting of its financial statements and related information would affect
the computation of any financial ratio or requirement or other term or provision
set forth in any Loan Document, and either the Administrative Borrower or the
Required Lenders shall so request, the Agent and the



--------------------------------------------------------------------------------

Administrative Borrower shall negotiate in good faith to amend such ratio,
requirement, term or provision to preserve the original intent thereof in light
of such change in IFRS (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio, requirement, term or
provision, as the case may be, shall continue to be computed in accordance with
GAAP and (ii) the Administrative Borrower shall provide to Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder (which shall include in any case, revised projections for
the forthcoming twelve (12) month period) setting forth a reconciliation between
calculations of such ratio, requirement, term or provision made before and after
giving effect to such change from GAAP to IFRS accounting by Loan Parties.
Within fifteen (15) days following the preparation by or on behalf of Loan
Parties of each of their first monthly financial statement on an IFRS basis and
their first annual financial statement on an IFRS basis, Loan Parties shall
deliver to Agent a reconciliation of such initial monthly and annual financial
statements against the corresponding monthly and annual financial statements,
respectively, as prepared on a GAAP basis for such periods with respect to the
immediately preceding fiscal year of Loan Parties.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 

- 2 -



--------------------------------------------------------------------------------

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

 

  (i) such Lender’s Revolver Commitment, or

 

  (ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Aircraft Reserves, Engine Reserves, Bank Product Reserves, and other
Reserves against the Borrowing Base or the Maximum Revolver Amount; provided,
that Agent shall endeavor to notify Borrowers at or before the time any such
reserve in a material amount is to be established or increased, but a
non-willful failure of Agent to so notify Borrowers shall not be a breach of
this Agreement and shall not cause such establishment or increase of a reserve
to be ineffective. The amount of any Receivable Reserve, Inventory Reserve, Bank
Product Reserve, or other Reserve established by Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve
established and currently maintained.

2.2 [Intentionally Omitted].

 

- 3 -



--------------------------------------------------------------------------------

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $10,000,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date. If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the requested Funding Date. After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrowers on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date

 

- 4 -



--------------------------------------------------------------------------------

and Agent may (but shall not be so required), in reliance upon such assumption,
make available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, within 1 Business Day of demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).
Notwithstanding the foregoing, the aggregate amount of all Protective Advances
outstanding at any one time shall not exceed $10,000,000.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than $10,000,000, and (B) after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by the immediately
foregoing provisions, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of
Section 2.4(e)(i). Each Lender with a Revolver Commitment shall be obligated to
settle with

 

- 5 -



--------------------------------------------------------------------------------

Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) after giving effect to such Extraordinary
Advance, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) shall
not exceed the Maximum Revolver Amount

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or their Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances). Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.

 

- 6 -



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrowers or their Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing,
Agent may hold and, in its

 

- 7 -



--------------------------------------------------------------------------------

discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within two Business Days following
notice by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

 

- 8 -



--------------------------------------------------------------------------------

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each

 

- 9 -



--------------------------------------------------------------------------------

Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers do not make such payment in full to Agent on the
date when due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.4(b)(iv), Section 2.4(d), and Section 2.4(e), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably

i. ratably, to pay the principal of all Revolving Loans until paid in full,

 

- 10 -



--------------------------------------------------------------------------------

ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),

iii. ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve to
(I) the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations, and (II) with any balance to be paid to Agent, to be held
by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, the second sentence of Section 2.4(b)(i) shall not apply to any
payment made by Borrowers to Agent and specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each

 

- 11 -



--------------------------------------------------------------------------------

other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Subject to Section 2.4(e)(i), Borrowers may reduce the
Revolver Commitments, without premium or penalty, to an amount not less than the
greater of (A) $50,000,000; and (B) the sum of (I) the Revolver Usage as of such
date, plus (II) the principal amount of all Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.3(a), plus (III) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrowers pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $5,000,000, shall be made by providing not less
than 10 Business Days prior written notice to Agent, and shall be irrevocable.
Once reduced, the Revolver Commitments may not be increased. Each such reduction
of the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, or (B) the Revolver Usage on such date exceeds
the Maximum Revolver Amount, then in the case of (A) or (B), Borrowers shall,
within 1 Business Day, prepay the Obligations in accordance with Section 2.4(f)
in an aggregate amount equal to the amount of such excess.

(ii) Dispositions. Within 5 Business Days of the date of receipt by any Borrower
or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale, disposition, or loss by such Borrower or any of its
Subsidiaries of assets (including casualty losses, proceeds of insurance, and
condemnations but excluding sales or dispositions under clauses (a), (b), (c),
(d), (f), (i), (j), (l), (m), (n), (o), or (p) of the definition of Permitted
Dispositions), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (B) such Borrower shall have given Agent
prior written notice of such Borrower’s intention to apply such monies to the
costs of replacement of the properties or assets that are the subject of such
sale or disposition or the cost of purchase or construction of other assets
useful in the business of such Borrower or its Subsidiaries, (C) the monies are
held in a Deposit Account in which Agent has a perfected first-priority security
interest, and (D) such Borrower or its Subsidiaries, as applicable, complete
such replacement, purchase, or construction within 180 days after the initial
receipt of such monies, then the Loan Party whose assets were the subject of
such disposition shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition
unless and to the extent that such applicable period shall have expired without
such replacement, purchase, or construction being made or completed, in which
case, any amounts remaining in the Deposit Account referred to in clause
(C) above shall be paid to Agent and applied in accordance with Section 2.4(f).
Nothing contained in this Section 2.4(e)(ii) shall permit any Borrower or any of
its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.4. Furthermore, nothing in this Section 2.4(e)(ii)
shall permit any Borrower or any of its Subsidiaries to apply the Net Cash
Proceeds to the Senior Note Indebtedness.

(iii) Extraordinary Receipts. Within 5 Business Days of the date of receipt by
any Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(i) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.

 

- 12 -



--------------------------------------------------------------------------------

(iv) Curative Equity. Within 1 Business Day of the date of receipt by any
Borrowers of the proceeds of any Curative Equity pursuant to Section 9.3,
Borrowers shall prepay the outstanding principal of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of such proceeds.

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each application to the Revolving Loans
shall permanently reduce the Maximum Revolver Amount if and to the extent
required by the Senior Notes Indenture. For the avoidance of doubt, the proceeds
of any prepayment pursuant to Section 2.4(e) shall be applied to the Advances
prior to the application thereof to the Note Indebtedness.

2.5 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that its obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

 

- 13 -



--------------------------------------------------------------------------------

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrowers hereby authorize Agent, from time to time without prior notice to
Borrowers, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans hereunder, (B) on
the first day of each month, all Letter of Credit Fees accrued or chargeable
hereunder during the prior month, (C) as and when incurred or accrued, all fees
and costs provided for in Section 2.10 (a), (D) on the first day of each month,
the Unused Line Fee accrued during the prior month pursuant to Section 2.10(b),
(E) as and when incurred or accrued, all non-out-of-pocket audit, appraisal,
valuation, or other charges or fees payable hereunder pursuant to
Section 2.10(c), (F) if Borrowers do not pay any such Lender Group Expenses
within 5 Business Days of the date of Borrowers’ receipt of written notice
thereof, all out-of-pocket audit, appraisal, valuation, or other charges or fees
payable hereunder pursuant to Section 2.10(c), (G) as and when due and payable,
all other fees payable hereunder or under any of the other Loan Documents,
(H) as and when incurred or accrued, the fronting fees and all other
commissions, fees, and charges provided for in Section 2.11(k), (I) if Borrowers
do not pay any other Lender Group Expenses within 5 Business Days of the date of
Borrowers’ receipt of written notice thereof, all other Lender Group Expenses,
and (J) as and when due and payable all other payment obligations payable under
any Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products); provided,
that if such amounts are not paid and, instead, are charged to the Loan Account,
they shall be charged thereto as of the day on which the item was first due and
payable or incurred or accrued without regard to the applicable delay and such
amounts shall accrue interest from such original date; provided further, that
the applicable delays set forth in the foregoing clauses (F) and (I) shall not
be applicable (and Agent shall be entitled to immediately charge to the Loan
Account) at any time that an Event of Default has occurred and is continuing.
All amounts (including interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement) charged to the Loan Account shall constitute Revolving
Loans hereunder, shall constitute Obligations hereunder, and shall initially
accrue interest at the rate then applicable to Revolving Loans that are Base
Rate Loans (unless and until converted into LIBOR Rate Loans in accordance with
the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under

 

- 14 -



--------------------------------------------------------------------------------

applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued or arranged by
Issuing Bank for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for Borrowers’ account. Agent shall make available to Borrowers monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.

2.10 Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable, in arrears, on the
first day of each month, from and after the Closing Date up to the first day of
the month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.

(c) Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per

 

- 15 -



--------------------------------------------------------------------------------

day, per examiner, plus reasonable documented out-of-pocket expenses (including
travel, meals, and lodging) for each field examination of any Borrower performed
by personnel employed by Agent, and (ii) the fees or charges paid or incurred by
Agent (but, in any event, no less than a charge of $1,000 per day, per Person,
plus out-of-pocket expenses (including travel, meals, and lodging)) if it elects
to employ the services of one or more third Persons to perform field
examinations of any Borrower or its Subsidiaries, to establish electronic
collateral reporting systems, to appraise the Collateral, or any portion
thereof, or to assess any Borrower’s or its Subsidiaries’ business valuation;
provided, that so long as no Event of Default shall have occurred and be
continuing, Borrowers shall not be obligated to reimburse Agent for more than
(i) two (2) field examinations during any calendar year, (ii) two (2) appraisals
of the Inventory (including Spare Parts) during any calendar year, or (iii) one
(1) appraisal of each Aircraft, together with its respective Engines,
Propellers, and Appliances, during any calendar year.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrowers.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be irrevocable and shall be made in writing by an Authorized Person and
delivered to Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Issuing Bank and reasonably in advance of
the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Bank
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
Agent or Issuing Bank may request or require, to the extent that such requests
or requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Bank’s
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrowers or one of its Subsidiaries in respect of(x) a lease of real property,
or (y) an employment contract.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $15,000,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law)

 

- 16 -



--------------------------------------------------------------------------------

from any Governmental Authority with jurisdiction over Issuing Bank shall
prohibit or request that Issuing Bank refrain from the issuance of letters of
credit generally or such Letter of Credit in particular, (B) the issuance of
such Letter of Credit would violate one or more policies of Issuing Bank
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will or may not be in United States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

 

- 17 -



--------------------------------------------------------------------------------

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrowers under
this Section 2.11(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

 

- 18 -



--------------------------------------------------------------------------------

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers’ aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that any
Borrower or any other Person may have at any time against any beneficiary, any
assignee of proceeds, Issuing Bank or any other Person;

 

- 19 -



--------------------------------------------------------------------------------

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

- 20 -



--------------------------------------------------------------------------------

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of .250% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

 

- 21 -



--------------------------------------------------------------------------------

(i) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(j) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Revolving Loans bear interest at a
rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its

 

- 22 -



--------------------------------------------------------------------------------

receipt of such certificate. If a payment of a LIBOR Rate Loan on a day other
than the last day of the applicable Interest Period would result in a Funding
Loss, Agent may, in its sole discretion at the request of Borrowers, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable LIBOR Rate Loan on such last day, it being agreed that Agent has
no obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time. Borrowers may
only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion. So long as no Event of Default has occurred and is continuing,
Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any time; provided,
that in the event that LIBOR Rate Loans are converted or prepaid on any date
that is not the last day of the Interest Period applicable thereto, including as
a result of any prepayment through the required application by Agent of any
payments or proceeds of Collateral in accordance with Section 2.4(b) or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank

 

- 23 -



--------------------------------------------------------------------------------

or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy (whether or not having the force of law), has the effect of reducing
the return on Issuing Bank’s, such Lender’s, or such holding companies’ capital
as a consequence of Issuing Bank’s or such Lender’s commitments hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, Borrowers agree
to pay Issuing Bank or such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank

 

- 24 -



--------------------------------------------------------------------------------

nor any Lender shall demand compensation pursuant to this Section 2.13 if it
shall not at the time be the general policy or practice of Issuing Bank or such
Lender (as the case may be) to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any.

2.14 [Intentionally Omitted].

2.15 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

 

- 25 -



--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

 

- 26 -



--------------------------------------------------------------------------------

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder, including the deemed issuance of the
Existing Letters of Credit on the Closing Date) at any time shall be subject to
the following conditions precedent:

(a) the representations and warranties of each Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full in accordance with Section 1.4. No termination of the obligations of the
Lender Group (other than payment in full of the Obligations and termination of
the Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of early
termination at any time with the consent of Agent (which consent shall not be
unreasonably withheld or delayed).

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all

 

- 27 -



--------------------------------------------------------------------------------

material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date and as of date of the making of each Revolving
Loan (or other extension of credit) made thereafter, as though made on and as of
the Closing Date or the date of such Revolving Loan (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Borrower, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and outstanding. No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by EAC. All of the outstanding Equity Interests of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than

 

- 28 -



--------------------------------------------------------------------------------

consents or approvals that have been obtained and that are still in force and
effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement), and subject only to
(A) the filing of financing statements, (B) solely with respect to Evergreen and
Evergreen Equity, the recordation of the Spare Parts Security Agreements with
the FAA, (C) the recordation of the Aircraft and Engine Security Agreements with
the FAA, (D) the recordation of International Interests in favor of Agent, for
the benefit of the Lender Group and the Bank Product Providers, in the
International Registry with respect to the Collateral consisting of Aircraft and
Engines, and (E) the recordation of the Mortgages with respect to the Real
Property Collateral, in each case, in the appropriate filing offices), and first
priority Liens.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $5,000,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties’ and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.

 

- 29 -



--------------------------------------------------------------------------------

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2012, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.

4.9 Solvency.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits. No Loan Party, none of its Subsidiaries, nor any of
their respective ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11 Environmental Condition. Except as set forth on Schedule 4.11, (a) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to each Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on March 18, 2013 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrowers’ good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the

 

- 30 -



--------------------------------------------------------------------------------

delivery thereof to Agent (it being understood that such Projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14 Indebtedness. Set forth on Schedule 4.14 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

- 31 -



--------------------------------------------------------------------------------

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Borrower, threatened against any Borrower or
its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against any Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of any Borrower, after due inquiry, no union representation question
existing with respect to the employees of any Borrower or its Subsidiaries and
no union organizing activity taking place with respect to any of the employees
of any Borrower or its Subsidiaries. None of any Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of each Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from any Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrowers, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20 [Intentionally Omitted].

4.21 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business where Collateral is
located and to which they are parties or under which they are operating, and,
subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.

4.22 Eligible Accounts. As to each Account that is identified by Borrowers as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Spare Parts Inventory or the
rendition of services to such Account Debtor in the ordinary course of the
Borrowers’ business, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Administrative Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.

4.23 Eligible Inventory. As to each item of Inventory that is identified by the
Borrowers as Eligible Inventory, in a Borrowing Base Certificate submitted to
Agent, such Inventory is (not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Inventory.

4.24 Location of Inventory. The Inventory of Borrowers and their Subsidiaries is
not stored with a bailee, warehouseman, or similar party and is located only at,
or in-transit between, the locations identified on Schedule E-3 (as such
Schedule may be updated pursuant to Section 5.2 (and Schedule 5.2 thereof).

4.25 Required Equity Documents. As of the Closing Date, Borrowers have delivered
to Agent true and correct copies of any Required Equity Documents. No party
thereto is in default in the performance or compliance with any provisions
thereof and the Required Equity Documents comply in all material respects with
all applicable laws. The Required Equity Documents are in full force and effect
as of the Closing Date and have not been terminated, rescinded or withdrawn as
of such date. The execution, delivery and performance of the Required Equity
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect. To each Borrower’s knowledge, none of the
representations or warranties of any other Person in any Required Equity
Document contains any untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading.

 

- 32 -



--------------------------------------------------------------------------------

4.26 Other Documents.

(a) Evergreen Acquisition.

(i) As of the Closing Date, Borrowers have delivered to Agent complete and
correct copies of the Evergreen Acquisition Documents, including all schedules
and exhibits thereto. The execution, delivery and performance of each of the
Evergreen Acquisition Documents has been duly authorized by all necessary action
on the part of each Borrower and each of their Subsidiaries who are a party
thereto. Each Evergreen Acquisition Document is the legal, valid and binding
obligation of each Borrower and each of its Subsidiaries who is a party thereto,
enforceable against each such Borrower and its respective Subsidiary in
accordance with its terms, in each case, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. No Borrower or any of its Subsidiaries
is in default in the performance or compliance with any provisions of the
Evergreen Acquisition Documents. All representations and warranties made by a
Borrower or one of its Subsidiaries in the Evergreen Acquisition Documents and
in the certificates delivered in connection therewith are true and correct in
all material respects. To each Borrower’s knowledge, none of the Seller’s
representations or warranties in the Evergreen Acquisition Documents contain any
untrue statement of a material fact or omit any fact necessary to make the
statements therein not misleading, in any case that could reasonably be expected
to result in a Material Adverse Effect.

(ii) As of the Closing Date, the Evergreen Acquisition has been consummated in
all material respects, in accordance with all applicable laws. As of the Closing
Date, all requisite approvals by Governmental Authorities having jurisdiction
over Borrowers and their respective Subsidiaries, and to each Borrower’s
knowledge, the Seller, with respect to the Acquisition, have been obtained
(including filings or approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act and applicable bulk sales laws), except for any approval the
failure to obtain could not reasonably be expected to be material to the
interests of the Lenders. As of the Closing Date, after giving effect to the
transactions contemplated by the Acquisition Documents, Borrowers and their
Subsidiaries, as applicable, will have good title to the assets acquired
pursuant to the Acquisition Agreement, free and clear of all Liens other than
Permitted Liens.

(iii) Borrowers have delivered to Agent complete and correct copies of the
Evergreen Lenders Consents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Evergreen Lenders Consents
have been duly authorized by all necessary action on the part of each Borrower
and each of its Subsidiaries that is a party thereto. Each Evergreen Lenders
Consent is the legal, valid and binding obligation of each Borrower and each of
its Subsidiaries that is a party thereto, enforceable against each such Borrower
and its respective Subsidiary in accordance with its terms, in each case, except
(i) as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting generally the
enforcement of creditors’ rights and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be brought. No
Borrower or any of its Subsidiaries is in default in the performance or
compliance with any provisions of any of the Evergreen Lenders Consents. All
representations and warranties made by a Borrower or one of its Subsidiaries in
the Evergreen Lenders Consents and in the certificates delivered in connection
therewith are true and correct in all material respects. To each Borrower’s and
each of its Subsidiary’s knowledge, none of the representations or warranties in
the Evergreen Lenders Consents contain any untrue statement of a material fact
or omit any fact necessary to make the statements therein not misleading, in any
case that could reasonably be expected to result in a Material Adverse Effect.
As of the Closing Date, all of the conditions precedent to the effectiveness of
each of the Evergreen Lenders Consents has satisfied or waived in accordance
with the terms of each such Evergreen Lenders Consent. The April 30, 2013
deadline by which the Evergreen Acquisition shall have been consummated and
which is referenced in each of the Evergreen Lenders Consents has been extended
to May 2, 2013.

(b) HRT Acquisition. As of the Closing Date, EAC has delivered to Agent a
complete and correct copy of the HRT LOI. The execution, delivery and
performance of the transactions referenced in the HRT

 

- 33 -



--------------------------------------------------------------------------------

LOI have been duly authorized by all necessary action on the part of each of the
parties thereto. The HRT LOI is the legal, valid and binding obligation of each
of the parties thereto, enforceable against each of the parties thereto in
accordance with its terms. EAC is not in default of any of the provisions of the
HRT LOI.

4.27 Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets the fair market value of which is less than $1,000,000),
(b) has any liabilities (other than liabilities of a de minimis nature), or
(c) engages in any business activity (other than a de minimis nature).

4.28 Hedge Agreements. On each date that any Hedge Agreement is executed by any
Hedge Provider, each Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.29 Section 1110 With respect to the Aircraft, Engines, and Spare Parts that
are owned by Evergreen and Evergreen Equity, that constitute Collateral, and
that were first placed into service after October 22, 1994, the Agent, is
entitled to the benefit of Section 1110 of the Bankruptcy Code in connection
with the exercise of its remedies under this Agreement or any of the other Loan
Documents in respect of any such Aircraft, Engines, or Spare Parts.

4.30 Material Contracts. Set forth on Schedule 4.30 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts (other than the Senior Notes Documents,
the Evergreen Acquisition Documents, the HRT LOI, the Seller Notes, and the
Preferred Equity Documents) of each Loan Party and its Subsidiaries as of the
most recent date on which Borrowers provided the Compliance Certificate pursuant
to Section 5.1; provided, however, that Borrowers may amend Schedule 4.30 to add
or remove Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrowers provide the Compliance Certificate. Each
Material Contract (including the Senior Notes Documents, the Evergreen
Acquisition Documents, the HRT LOI, the Seller Notes, and the Preferred Equity
Documents) other than those that have expired at the end of their normal terms
(a) is in full force and effect and is binding upon and enforceable against the
applicable Loan Party or its Subsidiary and, to each Borrower’s knowledge, after
due inquiry, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.6(b)), and (c) is not in default due to the
action or inaction of the applicable Loan Party or its Subsidiary.

4.31 Spare Parts.

(a) Borrowers keep correct and accurate records itemizing and describing the
type, quality, and quantity of its Spare Parts. Borrowers have full legal and
beneficial ownership to such Spare Parts, free and clear of all Liens.

(b) Each Rotable, Expendable, and other Spare Part that is identified by
Borrowers as Eligible Inventory in the most recent Borrowing Base Certificate
submitted to Agent (i) is, as of the date of such Borrowing Base Certificate, of
good and merchantable quality, free from material defects, serviceable in
accordance with Borrowers’ Maintenance Program and its manufacturer’s limits, in
good operating condition and ready for immediate use or operation in accordance
with Borrowers’ Maintenance Program and has all serviceability tags applicable
thereto and all related applicable back to birth records and all other documents
required by the FARs, (ii) is, as of the date of such Borrowing Base
Certificate, not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory, (iii) is,
as of the date of such Borrowing Base Certificate, accurately described in such
Borrowing Base Certificate (including by manufacturer’s serial number or
manufacturer’s part number, as applicable, if a serialized Spare Part that
Borrowers customarily track by serial number and location, and as to whether it
is a Rotable or Expendable), and (iv) is not held for installation on an
Aircraft or Engine, or otherwise held, by, for, or on behalf an air carrier as
defined in 14 CFR 49.

 

- 34 -



--------------------------------------------------------------------------------

(c) (i) Except to the extent expressly permitted by Section 5.19(b) or
Section 5.19(e), the Spare Parts of Borrowers are in the possession and control
of Borrowers, held for use in Borrowers’ business, and only located at the
locations identified on Schedule E-3 of this Agreement (as such Schedule may be
updated from time to time pursuant to Section 5.2 and Schedule 5.2 thereto); and
(ii) except for Spare Parts that are identified by Borrowers in the most recent
Borrowing Base Certificate submitted to Agent and Spare Parts owned by Evergreen
or Evergreen Equity and located at the designated locations set forth in the
Spare Parts Security Agreement recorded with the FAA, there are not Eligible
Inventory (including “appliances” and “spare parts” as defined in 49 CFR) owned
or maintained by or for or on behalf of an “air carrier” certificated under 49
USC 44705.

(d) The most recently delivered Spare Parts Inventory system/perpetual report
delivered to Agent contains a list of all Spare Parts of the Borrowers as of the
date of delivery and includes the item numbers and names, country codes, item
group codes, status codes, warehouse codes, on hand amount, inventory value, and
all other information reasonably requested by Agent) (delivered electronically
in an acceptable format, if the Borrowers have implemented electronic
reporting). The Spare Parts listed on such report are covered by Warranties
applicable thereto that are at least as extensive as the warranties that are
maintained by similarly situated businesses in accordance with industry
practice, and such Warranties are transferable at least to the extent that
similar warranties are transferable in accordance with industry practice.

(e) The Spare Parts owned by Borrowers and located in the United States are
primarily maintained for the purposes of installing such Spare Parts on
Aircraft, Engines, Propellers, or Appliances operated by Borrowers.

(f) Each Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of its Spare Parts (to the extent such Borrower
performs any of such actions) or to the maintenance, use, operation, or sale of
any of its Spare Parts.

(g) Each Borrower uses, stores, maintains, overhauls, repairs and refurbishes
(or causes a duly authorized FAA repair station or other duly authorized FAA
overhaul vendor to maintain, overhaul, repair and refurbish) all of its Spare
Parts, and maintains books and records with respect thereto, in compliance with
the material requirements of the FARs and other applicable law (including the
provision of FAA serviceability tags where applicable), except for such
requirements of applicable law the validity or applicability of which are being
protested by a Borrower so long as (i) such protest is instituted promptly and
prosecuted diligently by such Borrower in good faith, (ii) there is no material
risk of any sale, forfeiture, or loss of any Spare Part or diminution in value
of any Spare Part as a result of such contest, (iii) there is no risk of any
criminal liability, or any material civil liability, for such Borrower, Agent,
or any of the Lenders as a result of such contest, (iv) Agent is satisfied that
while such contest is pending, there is no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens on such Spare Parts, and
(v) there is no material risk of any adverse effect on the ownership interest of
such Borrower in such Spare Part.

(g) (i) The only Spare Parts Tracking Systems currently used by Borrowers to
track the location, use and maintenance status of its Spare Parts is Dynamics AX
and AV TRACK, (ii) each of its license agreements with respect to such Spare
Parts Tracking System is a non-exclusive license in perpetuity for which
Borrowers paid a one-time fee and has no further on-going payment obligations of
any nature whatsoever, and (iii) each Borrower has duly granted a security
interest in such Spare Parts Tracking System under the Spare Parts Security
Agreement, without any requirement for prior written consent of the licensor of
such Spare Parts Tracking System.

4.32 Engines.

(a) Borrowers keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its Engines and of all major components thereof.
In the case of (i) Engines identified by Borrowers as Eligible Engines in the
most recent Borrowing Base Certificate submitted to Agent and (ii) all other
Engines that are Collateral, in each case, Borrowers have full legal and
beneficial ownership to such Engines, free and clear of all Liens (other than
Permitted Liens).

 

- 35 -



--------------------------------------------------------------------------------

(b) Each Engine that is identified by Borrowers as an Eligible Engine in the
most recent Borrowing Base Certificate submitted to Agent is, as of the date of
such Borrowing Base Certificate, (i) either (A) of good and merchantable
quality, free from material defects, and the Engine manufacturer’s limits, in
good operating condition (ordinary wear and tear excepted) and ready for
immediate use or operation in accordance with the FARs and has all
serviceability tags applicable thereto and all related applicable back to birth
records and all other documents required by the FARs, or (B) is subject to
Eligible Maintenance, (ii) not excluded as ineligible by virtue of one or more
of the excluding criteria set forth in the definition of Eligible Engines, and
(iii) accurately described in such Borrowing Base Certificate (including by
manufacturer’s serial number).

(c) Except to the extent expressly permitted by Section 5.20(a), the Engines of
Borrowers that constitute Collateral are in the possession and control of
Borrowers, held for use in Borrowers’ business and, other than Engines that are
the subject of a Permitted Airframe Installation, are only located at the
locations identified on Schedule E-2 (as such schedule may be updated pursuant
to Section 5.2 (and Schedule 5.2 thereof).

(d) Annex A of each of the Aircraft and Engines Security Agreements contains a
true and complete summary description by manufacturer, model and serial number
of all of the Eligible Engines, as of each date that this representation and
warranty is given. The Eligible Engines on such Annex A are covered by
Warranties applicable thereto that are at least as extensive as the warranties
and other product assurance documents that are maintained by similarly situated
businesses in accordance with industry practice (including for Engines purchased
on an as-is basis to the extent applicable), and such Warranties are
transferable at least to the extent that similar warranties are transferable in
accordance with industry practice. The Engines owned or leased by Borrowers are
primarily maintained for the purposes of installing such Engines on Aircraft
operated by Borrowers.

(e) Each Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of its Engines (to the extent such Borrower
performs any of such actions) or to the maintenance, use, operation, or sale of
any of its Engines.

(f) Each Borrower uses, stores, maintains, overhauls, repairs and refurbishes
(or causes a duly authorized FAA repair station or other duly authorized FAA
overhaul vendor to maintain, overhaul, repair and refurbish) all of its Engines,
and maintains books and records with respect thereto, in compliance with the
material requirements of the FARs and other applicable law (including the
provision of FAA serviceability tags and back to birth records where
applicable), except for such requirements of applicable law the validity or
applicability of which are being protested by a Borrower so long as (i) such
protest is instituted promptly and prosecuted diligently by such Borrower in
good faith, (ii) there is no material risk of any sale, forfeiture, or loss of
any such Engines or diminution in value of such Engines as a result of such
contest, (iii) there is no risk of any criminal liability, or any material civil
liability, for such Borrower, Agent, or any of the Lenders as a result of such
contest, (iv) Agent is satisfied that while such contest is pending, there is no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens on the Engines that are Collateral, (v) no such Engines are designated as
Eligible Engines in the most recent Borrowing Base Certificate delivered to
Agent, (vi) there is no material risk of any adverse effect on the ownership
interest of such Borrower in the Engines that are Collateral.

(g) To each Borrower’s knowledge, after due inquiry, all information concerning
each Eligible Engine and all other Engines that are Collateral provided by or on
behalf of Borrowers to any appraiser at Agent’s request is true and correct at
the time so provided and no information material to the value of any Eligible
Engine and all other Engines that are Collateral (including incident reports
with respect to such Engine) was not included in the information provided to
such appraiser.

 

- 36 -



--------------------------------------------------------------------------------

4.33 Eligible Aircraft.

(a) Full legal and beneficial ownership of each Aircraft identified as Eligible
Aircraft in the most recent Borrowing Base Certificate is held by Borrowers and
is free and clear of all Liens (other than Permitted Liens).

(b) Each Aircraft that is identified by Borrowers as an Eligible Aircraft in the
most recent Borrowing Base Certificate submitted to Agent, as of the date of
such Borrowing Base Certificate, (i) is registered with the FAA in the name of a
Borrower as owner free and clear of all Liens of record with the FAA (except
those in favor of the Agent), (ii) is in good operating condition, free from
material defects and is maintained in accordance with the FARs and other
applicable laws and has a valid and current airworthiness certificate and other
relevant licenses and registrations, (iii) has all applicable serviceability
tags applicable thereto and all related applicable back-to-birth records and
other documents required by the FARs, (iv) is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Aircraft, and (v) is accurately described in such Borrowing Base
Certificate (including by manufacturer’s serial number and registration number)
and its Engines are accurately described in such Borrowing Base Certificate
(including by manufacturer’s serial number).

(c) Each Aircraft that is identified by Borrowers as an Eligible Aircraft in the
most recent Borrowing Base Certificate is in the possession and control of a
Borrower or a Person providing Eligible Maintenance.

(d) Each Eligible Aircraft that is identified by Borrowers as an Eligible
Aircraft in the most recent Borrowing Base Certificate is covered by Warranties
applicable thereto that are at least as extensive as the warranties and other
product assurance documents that are maintained by similarly situated businesses
in accordance with industry practice (including for Aircraft purchased on an
as-is basis to the extent applicable), and such Warranties are transferable at
least to the extent that similar warranties are transferable in accordance with
industry practice.

(e) Each Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of the Aircraft identified as Eligible Aircraft
in the most recent Borrowing Base Certificate delivered to Agent or any other
Aircraft that is Collateral (to the extent such Borrower performs any of such
actions) or to the maintenance, use, operation, or sale of any such Aircraft.

(f) Each Borrower uses, stores, maintains, overhauls, repairs and refurbishes
(or causes a duly authorized FAA repair station or other duly authorized FAA
overhaul vendor to maintain, overhaul, repair and refurbish) all of the Aircraft
identified as Eligible Aircraft in the most recent Borrowing Base Certificate
delivered to Agent and all other Aircraft that is Collateral and maintains books
and records with respect thereto in compliance with the requirements of the FARs
and other applicable law (including the provision of FAA serviceability tags and
back to birth records where applicable), except for such requirements of
applicable law the validity or applicability of which are being protested by a
Borrower so long as (i) such protest is instituted promptly and prosecuted
diligently by such Borrower in good faith, (ii) there is no material risk of any
sale, forfeiture, or loss of any such Aircraft or diminution in value of any
such Aircraft as a result of such contest, (iii) there is no risk of any
criminal liability, or any material civil liability, for such Borrower, Agent,
or any of the Lenders as a result of such contest, (iv) Agent is satisfied that
while such contest is pending, there is no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens on such Aircraft, and
(v) there is no material risk of any adverse effect on the ownership interest of
such Borrower in such Aircraft.

(g) Except as disclosed in a written notice from Borrowers to Agent, (i) no
Aircraft that is identified by Borrowers as an Eligible Aircraft (including any
related Engine) in the most recent Borrowing Base Certificate since the date of
such Borrowing Base Certificate has suffered, or become the subject of, any
damage or defect the cost of repair of which is more than $2,500,000 and
(ii) there are no events, conditions or circumstances that have occurred or
exist that could reasonably be expected to cause the Net Orderly Liquidation
Value of such Aircraft to be less than the amount set forth in the most recent
Borrowing Base Certificate provided to Agent.

(h) All information concerning each Aircraft that is identified by Borrowers as
an Eligible Aircraft in the most recent Borrowing Base Certificate provided to
any appraiser at Agent’s request is true and correct in all material respects at
the time so provided and no information material to the value of any Eligible
Aircraft (including incident reports with respect to such Eligible Aircraft) was
not included in the information provided to such appraiser.

 

- 37 -



--------------------------------------------------------------------------------

4.34 FAA Certificates, Licenses, and Permits. Each of Evergreen and Evergreen
Equity holds an air carrier operating certificate issued pursuant to Chapter 447
of Title 49 for aircraft capable of carrying 10 or more individuals or 6,000
pounds or more of cargo and each of them is air carrier certificated under 49
U.S.C. 44705. Each of EAC and its subsidiaries (except Evergreen and Evergreen
Equity) does not hold an air carrier operating certificate issued pursuant to
Chapter 447 of Title 49 for aircraft capable of carrying 10 or more individuals
or 6,000 pounds or more of cargo and each of them is air carrier certificated
under 49 U.S.C. 44705. Each of EAC, Evergreen, Evergreen Equity, and each of
their respective Subsidiaries possesses all necessary certificates, franchises,
air carrier and other licenses, permits, rights, authorizations and concessions
and consents which are material to the operation of Aircraft operated by it and
routes flown by it and the conduct of its business and operations as currently
conducted. None of EAC, Evergreen, or Evergreen Equity has received any
citation, notice, letter, order, findings, or other communication from any
Governmental Authority declaring or suggesting that any Borrower is, or may be,
in violation of the FARs in connection with any aspect of its business.

4.35 Other FAA Certificates, Licenses, and Permits. Each of Evergreen and
Evergreen Equity is an “air carrier” as defined in 49 U.S.C.
Section 40102(a)(2). EAC is not an “air carrier” as defined in 49 U.S.C.
Section 40102(a)(2). Each of EAC, Evergreen, and Evergreen Equity possesses all
necessary certificates, franchises, air carrier and other licenses, permits,
rights, authorizations and concessions and consents which are material to the
operation of Aircraft operated by it and routes flown by it and the conduct of
its business and operations as currently conducted. None of EAC, Evergreen, or
Evergreen Equity has received any citation, notice, letter, order, findings, or
other communication from any Governmental Authority declaring or suggesting that
any Borrower is, or may be, in violation of the FARs in connection with any
aspect of its business.

4.36 Negative Pledge on Aircraft. None of the Borrowers or any of their
Subsidiaries will create, incur, assume or otherwise cause or suffer to exist or
become effective any Lien on any Eligible Aircraft, Eligible Engines, or
Eligible Inventory that secures any Indebtedness or any related guarantees
(other than Liens to secure (i) the Obligations; and (ii) so long as the
Intercreditor Agreement is in full force and effect, the Senior Note
Indebtedness. None of the Borrowers or any of their Subsidiaries will create,
incur, assume or otherwise cause or suffer to exist or become effective any Lien
on any Aircraft, Engines, or Inventory that secures any Indebtedness or any
related guarantees other than Permitted Liens on Aircraft that is not Eligible
Aircraft, Engines that are not Eligible Engines, and Inventory that is not
Eligible Inventory.

 

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1 Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of EAC, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2 Reporting; Inventory Records. Borrowers (a) will deliver to Agent (and if so
requested by Agent, with copies for each Lender) each of the reports set forth
on Schedule 5.2 at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of

 

- 38 -



--------------------------------------------------------------------------------

electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule. Borrowers shall keep correct and
accurate records itemizing and describing the type, quality, and quantity of
their and their Subsidiaries’ Inventory and the book value thereof.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4 Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5 Taxes. Each Borrower will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6 Insurance.

(a) Each Borrower will, and will cause each of its Subsidiaries to, at
Borrowers’ expense, (i) maintain insurance respecting each of each Borrower’s
and its Subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in same or similar businesses (including
all-risk ground coverage of each Borrower’s Spare Parts, Engines, Aircraft, and
Propellers). Each Borrower also shall maintain (with respect to each of the Loan
Parties and their Subsidiaries) extra expense, public liability, aircraft public
liability insurance complying with all applicable regulatory requirements,
(including (a) passenger legal liability, and (ii) if such insurance is then
generally carried by other helicopter carriers, aircraft war risk and allied
perils insurance in accordance with London form AVN52C (as in effect on the date
hereof or in accordance with the FAA’s Chapter 443 Aviation Insurance Policy as
in effect on the date hereof) or its equivalent form reasonably acceptable to
the Required Lenders), cargo liability insurance, and war risk and allied perils
hull (including confiscation, expropriation, nationalization and seizure by a
government other than the United States), terrorist and hijacking insurance, all
risk property insurance covering all assets of the Borrowers (including both
real and personal property) general liability, automobile liability complying
with all applicable regulatory requirements, product liability insurance,
director’s and officer’s liability insurance, fiduciary liability insurance, and
employment practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with financially sound and reputable insurance companies acceptable to
Agent and in such amounts as required herein or if a limit is not specified, as
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All hull and spares ground and
“in transit” insurance shall be on an “agreed” value basis without right of
replacement in an amount in each case not less than (i) with respect to Eligible
Engines and Eligible Aircraft, the Net Orderly Liquidation Value shown on the
most recent Borrowing Base Certificate for all Eligible Engines and for Eligible
Aircraft and (ii) with respect to Eligible Inventory, the book value of Eligible
Inventory shown on the most recent Borrowing Base Certificate for Eligible
Inventory and are to include a Breach of Warranty Endorsement (or equivalent) in
favor of Agent. All deductibles shall be in an amount reasonably satisfactory to
Agent (it being understood that the deductibles reflected on the certificates of
insurance delivered to Agent on the Closing Date are acceptable to Agent).

(b) All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard mortgagee

 

- 39 -



--------------------------------------------------------------------------------

or lender loss payable endorsement (as applicable) with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such
policies. All certificates of property and general liability insurance are to be
delivered to Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent and shall provide for not
less than 30 days (10 days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. If any Borrower or its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Borrowers shall give
Agent prompt notice of (i) any loss, individually or in the aggregate, exceeding
$2,500,000 covered by its or its Subsidiaries’ casualty or business interruption
insurance and (ii) any cancellation of any policy of insurance placed with the
FAA. Upon the occurrence and during the continuance of an Event of Default,
Agent shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

(c) Each Borrower will, and will cause each of its Subsidiaries to, comply with
all insurance obligations and requirements set forth in the Aircraft and Engines
Security Agreement and the Spare Parts Security Agreement. In the event of an
actual, irreconcilable conflict between the insurance provisions relative to
Aircraft or Engines in this Agreement and the insurance provisions in the
Aircraft and Engines Security Agreement, the insurance provisions in the
Aircraft and Engines Security Agreement shall control and govern.

5.7 Inspection.

(a) Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours.

(b) Each Borrower will, and will cause each of its Subsidiaries to, permit Agent
and each of its duly authorized representatives or agents to conduct appraisals
and valuations at such reasonable times and intervals as Agent may designate.

5.8 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9 Environmental. Each Borrower will, and will cause each of its Subsidiaries
to,

(a) Keep any property either owned or operated by any Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against a Borrower
or its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

 

- 40 -



--------------------------------------------------------------------------------

5.10 Disclosure Updates. Each Borrower will, promptly and in no event later than
5 Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements (including
mortgages with respect to any Real Property owned in fee of such new Subsidiary
with a fair market value greater than $2,500,000), as well as appropriate
financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of any Borrower that is an Immaterial Subsidiary
or a CFC (or any Subsidiary of such CFC), (b) provide, or cause the applicable
Loan Party to provide, to Agent a pledge agreement (or an addendum to the
Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% of the total outstanding voting Equity Interests
of any first tier Subsidiary of a Borrower that is a CFC (and none of the Equity
Interests of any Subsidiary of such CFC) shall be required to be pledged, and
(c) provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its reasonable opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.

5.12 Further Assurances. Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by any
Borrower or any other Loan Party with a fair market value in excess of
$2,500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Subsidiary of a Borrower that is an Immaterial
Subsidiary or a CFC (or any Subsidiary of such CFC). To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, each Borrower and
each other Loan Party hereby authorizes Agent to execute any such Additional

 

- 41 -



--------------------------------------------------------------------------------

Documents in the applicable Loan Party’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured by substantially
all of the assets of each Borrower and its Subsidiaries, including all of the
outstanding capital Equity Interests of EAC, Evergreen, and each of their
respective Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents with respect to CFCs).

5.13 Lender Meetings. Borrowers will, within 90 days after the close of each
fiscal year of EAC, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Borrowers and their
Subsidiaries and the projections presented for the current fiscal year of EAC.

5.14 Location of Eligible Inventory, Eligible Aircraft, and Chief Executive
Offices

(a) (i) Each Borrower will, and will cause each of its Subsidiaries to, keep its
Eligible Inventory only at the locations identified on Schedule E-3 and in
transit in the United States between such locations and their chief executive
offices only at the locations identified on Schedule 5.14; (ii) Borrowers may
update Schedule E-3 as provided pursuant to Section 5.2 (and Schedule 5.2
thereof); and (iii) Borrowers may update Schedule 5.14 so long as such amendment
occurs by written notice to Agent not less than 10 days prior to the date on
which such Inventory is moved to such new location or such chief executive
office is relocated and so long as such new location is within the continental
United States.

(b) Each of EAC and Evergreen will, and will cause Evergreen Equity to, keep its
Eligible Aircraft and Eligible Inventory only in countries that are signatory to
the Geneva Convention or the Cape Town Convention.

5.15 Bank Products. The Loan Parties shall continue to maintain at all times
during the term of this Agreement their primary depository and treasury
management relationships with Wells Fargo or one or more of its Affiliates.

5.16 [Intentionally Omitted].

5.17 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, Borrowers will provide Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.

5.18 FAA Matters; Citizenship. Each of Evergreen and Evergreen Equity holds an
air carrier operating certificate issued pursuant to Chapter 447 of Title 49 for
aircraft capable of carrying 10 or more individuals or 6,000 pounds or more of
cargo and each of them is an air carrier certificated under 49 U.S.C. 44705.
Each Borrower will, and will cause its Subsidiaries that are engaged in
operations as an “air carrier” operator to, be a United States Citizen holding
an FAA air carrier operating certificate as required by the FAA and issued
pursuant to Chapter 447 of Title 49 for aircraft capable of carrying 10 or more
individuals or 6,000 pounds or more of cargo. Each Borrower will, and will cause
its Subsidiaries to, possess and maintain all necessary consents, franchises,
licenses, permits, rights, authorities and concessions and consents which are
material to the operation of the routes flown by it and the conduct of its
business and operations from time to time.

5.19 Eligible Inventory.

(a) (i) Keep all Eligible Inventory only at the locations in the United States;
and (ii) keep all Eligible Inventory only at locations identified on Schedule
E-3 (as amended pursuant to Section 5.2 (and Schedule 5.2 thereof), (iii) keep
all Eligible Inventory fully covered at not less than their book value under
Borrowers’ “spares” all risk insurance policies, and (iv) keep all Eligible
Inventory from being installed or held for installation

 

- 42 -



--------------------------------------------------------------------------------

on an Aircraft or Engine, or otherwise held, by, for, or on behalf an air
carrier as defined in 14 CFR 49. Each Borrower shall also keep all Spare Parts
that are Collateral and all Eligible Inventory (except to the extent such Spare
Parts are the subject of a Permitted Spare Parts Installation permitted pursuant
to Section 5.19(e)(ii)) in fenced areas with readily visible signage indicating
that the Spare Parts located at such location are subject to a Lien in favor of
Agent.

(b) Keep all Spare Parts and other Inventory (except to the extent the subject
of a Permitted Spare Parts Installation permitted pursuant to Section 5.19(e))
of Borrowers not designated as Eligible Inventory only at the locations
identified on Schedule E-3 (as amended pursuant to Section 5.2 (and Schedule 5.2
thereof) and not permit any Spare Parts or other Inventory to be located at the
premises of or otherwise put into the possession or control of any bailee,
warehouseman, FAA repair station, servicer, mechanic, vendor, supplier, or other
Person unless a Collateral Access Agreement has been put in place with such
Person), provided that: (i) Borrowers may amend Schedule E-3 pursuant to
Section 5.2 (and Schedule 5.2 thereof) to add additional locations so long as:
(A) such amendment occurs by written notice to Agent not less than 10 Business
Days prior to the date on which any Spare Parts are moved to such new location,
and (B) such new location is within the United States; (ii) any Spare Part that
is not Eligible Inventory may be transported to or from, or be in the possession
of or under the control of, a bailee, warehouseman, FAA repair station, overhaul
or maintenance servicer, mechanic, or similar Person for purposes of repair in
the ordinary course of Borrowers’ business without a Collateral Access Agreement
so long as either (A) no Event of Default has occurred and is continuing or
would result therefrom, or (B) the aggregate book value of all such Spare Parts
in the possession of or under the control of all such Persons, in the aggregate,
does not exceed $2,000,000; (iii) so long as such transit is in the United
States and in the ordinary course of Borrowers’ business, Borrowers may move
Spare Parts that are not Eligible Inventory to any location identified on
Schedule E-3; (iv) so long as (A) no Event of Default has occurred and is
continuing or would result therefrom, (B) such transit is in the ordinary course
of Borrowers’ business, and (C) the aggregate book value of all Spare Parts
moved to all such foreign locations, in the aggregate, does not exceed
$2,500,000 (provided that Spare Parts at such foreign locations shall not count
against the dollar amount of Spare Parts permitted to be maintained with third
parties pursuant to Section 5.19(b)(ii)(B)), Borrowers may move Spare Parts that
are not Eligible Inventory to any location outside the United States (including
locations outside the United States where such Spare Parts are in the possession
of or under the control of a bailee, warehouseman, FAA repair station, overhaul
or maintenance servicer, mechanic, or similar Person); (v) so long as such
transit is in the ordinary course of Borrowers’ business, Borrowers may move
Spare Parts that are not Eligible Inventory from any location outside the United
States to any other location outside the United States; (vi) so long as such
transit is in the ordinary course of Borrowers’ business, Borrowers may move
Spare Parts that are not Eligible Inventory to the location of Aircraft,
Engines, flight simulators or other Equipment to complete a Permitted Spare
Parts Installation that is permitted pursuant to Section 5.19(e); and
(vii) Borrowers may move Spare Parts that are not Eligible Inventory pursuant to
pool, exchange or lease transactions permitted pursuant to Section 5.19(e).

(c) Maintain in effect a Spare Parts Tracking System.

(d) Maintain, with respect to Spare Parts, all records, logs, serviceability
tags and other documents and materials required by applicable law, including the
FARs, or by Borrowers’ Maintenance Program.

(e) Not permit any Spare Parts to be leased, sold, exchanged, attached or
installed on any Aircraft, Engine, flight simulator, or other Equipment, or
otherwise disposed of; provided, however, that (i) so long as no Overadvance is
outstanding or would result therefrom (after having removed any such Eligible
Inventory from the Borrowing Base), Borrowers may sell Spare Parts that are not
Eligible Inventory in the ordinary course of Borrowers’ business, (ii) so long
as no Overadvance is outstanding or would result therefrom, Borrowers may make
Permitted Spare Parts Installations with Eligible Inventory, (iii) Borrowers may
make Permitted Spare Parts Installations with Spare Parts (other than Eligible
Inventory), and (iv) with respect to Spare Parts that are not Eligible
Inventory, Borrowers may pool, exchange, or lease such Spare Parts in the
ordinary course of business so long as (x) no Event of Default has occurred and
is continuing or would result therefrom and (y) the aggregate book value of all
such Spare Parts, in the aggregate, does not exceed $1,000,000.

(f) Each Borrower, on behalf of each of its Subsidiaries, hereby waives any and
all rights that it has or may have in the future to assert or claim against
Agent or any of the Lenders or any transferee pursuant to the exercise of
remedies under any of the Loan Documents, any mechanic’s, repairer’s,
servicer’s, storer’s or other Lien against any Collateral, including any Spare
Parts, Engines, or Aircraft constituting Collateral. Not permit any of its Spare
Parts to be located at the premises of or otherwise put into the possession or
control of any bailee, warehouseman, FAA repair station, servicer, mechanic,
vendor, supplier, or similar Person except: that any Spare Part that is not an
Eligible Inventory may be in the possession of or under the control of a bailee,
warehouseman, FAA repair station, overhaul or maintenance servicer, mechanic, or
similar Person to the extent expressly permitted by (but without duplication of)
Section 5.19(b).

 

- 43 -



--------------------------------------------------------------------------------

5.20 Eligible Engines.

(a) (i) Keep each Engine identified as an Eligible Engine in any Borrowing Base
Certificate in an Aircraft identified as an Eligible Aircraft in such Borrowing
Base Certificate; (ii) keep each Engine that is Collateral (A) only at the
locations identified to Agent pursuant to Section 5.2 (and Schedule 5.2
thereof); (B) only at a location in a country that is signatory to the Geneva
Convention or the Cape Town Convention, (C) at all times fully covered at not
less than their Net Orderly Liquidation Value under Borrowers’ “spares” all risk
policies while in such transit (and all such Spare Parts in transit at any time
are fully covered at not less than the book value under Borrower’s “spares” all
risk policies); and (iii) notify Agent of new locations owned or leased by a
Borrower on which Eligible Engines or Engines that are Collateral are located so
long as (A) such notice occurs by written notice to Agent not less than 20 days
prior to the date on which any Engines are moved to such new location, (B) such
new location is in a country that is signatory to the Geneva Convention or the
Cape Town Convention, and (C) with respect to any such new leased location where
Engines that are not Eligible Engines inserted into Eligible Aircraft are kept,
within 90 days after the time of such written notification, Borrowers provide
Agent with evidence satisfactory to Agent that Borrowers have used its
reasonable best efforts to obtain a Collateral Access Agreement with respect to
such new location (provided, however, that so long as Borrowers provide Agent
with evidence satisfactory to Agent that Borrowers have used its reasonable best
efforts to obtain a Collateral Access Agreement with respect to such new
location, if Borrowers fail to deliver to Agent such Collateral Access Agreement
within 90 days of the time of such written notification, no Event of Default
shall have occurred and be continuing and Agent shall have the right to
establish an additional reserve against the Borrowing Base in an aggregate
amount equal to 3 months rent under the lease for each such location for which a
Collateral Access Agreement has not been delivered).

(b) Unless (i) such Engine is in for Eligible Maintenance or (ii) such Engine is
in transit in compliance with Section 5.20(a), not permit any Engine identified
as an Eligible Engine in the most recent Borrowing Base Certificate or any
Engine that is Collateral to be located at the premises of or otherwise put into
the possession or control of any bailee, warehouseman, FAA repair station,
servicer, mechanic, vendor, supplier, or other Person.

(c) Unless such Engine is attached to one of the Aircraft operated by a Borrower
or Evergreen Equity, not permit any Engine identified as an Eligible Engine in
the most recent Borrowing Base Certificate or any Engine that is Collateral to
be leased, sold, exchanged or attached or installed on any Aircraft.

(d) The parties hereto agree that for the purposes of the definition of
Prospective International Interest in the Cape Town Convention, the making of
the Advances by the Lender Group and Bank Product Providers or the issuance of
the Existing Letters of Credit under this Agreement shall constitute the stated
event upon which the Grantor has created or provided for an International
Interest in the Aircraft Objects (as such term is defined in the Cape Town
Convention) and assigned leases. In addition, without limiting any other
provision of this Agreement, Grantor agrees that a Prospective International
Interest registration shall be made on the International Registry with respect
to each Engine, regardless of whether it is installed on an Airframe.

 

- 44 -



--------------------------------------------------------------------------------

5.21 Eligible Aircraft.

(a) Not permit any Aircraft identified in the most recent Borrowing Base
Certificate as Eligible Aircraft to be leased, sold, exchanged or otherwise
disposed of or be subject to any leasing, pooling, interchange or similar
agreement.

(b) (b) Comply with all terms and conditions of the Aircraft and Engine Security
Agreements and not permit any excluding criteria set forth in the definitions of
Eligible Aircraft and Eligible Engine to apply to any Aircraft and Engines
identified in the most recent Borrowing Base Certificate as Eligible Aircraft or
Eligible Engines. Each Loan Party that executes and delivers an Aircraft and
Engine Security Agreement shall be permitted to operate Aircraft in foreign
jurisdictions as contemplated by Section 3.9 thereof to the extent that such
Loan Party is otherwise in compliance with such Section 3.9 and so long as no
such Aircraft is Eligible Aircraft (or represented by any Loan Party or any of
its Subsidiaries to be Eligible Aircraft), in each case, on and after the date
of deregistration of such Aircraft pursuant to such Section 3.9. The location
and operation of any such Aircraft in a foreign jurisdiction as contemplated by
any such Section 3.9 shall not be deemed a breach of or default under any
covenant, representation or warranty under this Agreement so long as such Loan
Party is otherwise in compliance with such Section 3.9 and so long as such
Aircraft is not Eligible Aircraft and is not represented by any Loan Party or
any of its Subsidiaries to be Eligible Aircraft, in each case, on and after the
date of deregistration of such Aircraft pursuant to such Section 3.9.

 

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1 Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Each Borrower will not, and will not permit any of its Subsidiaries
to create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Each Borrower will not, and will not
permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, the Permitted HRT
Acquisition, the Permitted Brazilian Restructuring, and the Acquisitions
referenced on Schedule 6.3 hereof, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Equity Interests, except
for (i) any merger between Loan Parties, provided, that a Borrower must be the
surviving entity of any such merger to which it is a party, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of any Borrower that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any
Borrower that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Borrower that is not liquidating or
dissolving, or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

 

- 45 -



--------------------------------------------------------------------------------

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9 so long as with respect to each such
disposition, the Borrowers give Agent at least 5 Business Days prior written
notice of such disposition, each Borrower will not, and will not permit any of
its Subsidiaries to convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or enter into an agreement to convey, sell, lease, license, assign,
transfer, or otherwise dispose of) any of its or their assets.

6.5 Nature of Business. Each Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent any Borrower and its Subsidiaries from engaging
in any business that is reasonably related or ancillary to its or their
business.

6.6 Prepayments and Amendments. Each Borrower will not, and will not permit any
of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire the
Senior Note Indebtedness, the Preferred Equity, or the Seller Debt,

(ii) optionally prepay, redeem, defease, purchase, or otherwise acquire any
other Indebtedness of any Borrower or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, and (B) Permitted Intercompany
Advances, and (C) the Permitted Ventures Aircraft Lease Payments; or

(iii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) The Preferred Equity Documents, the Evergreen Acquisition Documents, or the
Seller Notes,

(ii) The Senior Note Documents to the extent that such amendment, modification,
or change constitutes a Prohibited Notes Document Amendment,

(iii) any other agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness that is not already referenced
in clauses (i) or (ii) above other than (A) the Obligations in accordance with
this Agreement, (B) Permitted Intercompany Advances, and (C) Indebtedness
permitted under clauses (c), (h), (j) and (k) of the definition of Permitted
Indebtedness,

(iv) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

(v) any Material Contract that is not already referenced in clause (i), (ii), or
(iii) above, except to the extent that such amendment, modification, or change
could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the interests of the Lenders.

 

- 46 -



--------------------------------------------------------------------------------

6.7 Restricted Payments. Each Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

(a) EAC may make distributions to former employees, officers, or directors of
EAC (or any spouses, ex-spouses, or estates of any of the foregoing) on account
of redemptions of Equity Interests of EAC held by such Persons, provided, that
the aggregate amount of such redemptions made by EAC during the term of this
Agreement plus the amount of Indebtedness outstanding under clause (l) of the
definition of Permitted Indebtedness, does not exceed $5,000,000 in the
aggregate,

(b) EAC may make distributions to former employees, officers, or directors of
EAC (or any spouses, ex-spouses, or estates of any of the foregoing), solely in
the form of forgiveness of Indebtedness of such Persons owing to EAC on account
of repurchases of the Equity Interests of EAC held by such Persons; provided
that such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of EAC,

(c) Equity Proceeds Restricted Payments;

(d) Permitted Preferred Stock Dividends;

(e) Permitted Intercompany Advances; and

(f) If the HRT Acquisition has not been consummated or certain conditions
described in in the Senior Notes Indenture have not been satisfied on or prior
to the Deadline (as defined in the Senior Notes Indenture) or if EAC shall
notify the trustee in writing of EAC’s announcement that it will not pursue the
consummation of the HRT Acquisition, redemption of the Senior Note Indebtedness
in accordance with the terms and conditions of the Escrow Agreement (as defined
in the Senior Note Indenture, as in effect on the date hereof), as in effect on
the date hereof and the Senior Note Indenture (as in effect on the date hereof)
solely with the Escrow Proceeds that are placed in an Escrow Account (as defined
in the Senior Note Indenture) with the Escrow Agent (as defined in the Senior
Note Indenture, as in effect on the date hereof) on the Closing Date (such
redemption, the “Escrow Proceeds Redemption”).

6.8 Accounting Methods. Each Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9 Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10 Transactions with Affiliates. Each Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Borrower or its Subsidiaries, on the one hand,
and any Affiliate of such Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by such Borrower or
its Subsidiaries in excess of $25,000,000 for any single transaction or series
of related transactions, and (ii) are no less favorable, taken as a whole, to
such Borrower or its Subsidiaries, as applicable, than would be obtained in an
arm’s length transaction with a non-Affiliate,

(b) so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Borrower or its applicable Subsidiary,

 

- 47 -



--------------------------------------------------------------------------------

(c) so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
such Borrower and its Subsidiaries in the ordinary course of business and
consistent with industry practice, and

(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.

6.11 Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than consistent with the terms and conditions hereof, for their lawful and
permitted purposes (including that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).

6.12 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by EAC, each Borrower will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.

6.13 [Intentionally Omitted].

6.14 Immaterial Subsidiaries. Each Borrower will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets the fair market value of
which is less than $1,000,000), (b) have any liabilities (other than liabilities
of a de minimis nature), or (c) engage in any business activity.

 

7. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations Borrowers will:

(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least (i) 1.20:1.00 for the 12 month period ending as
of the end of each fiscal quarter if Borrowers’ Average Availability during such
fiscal quarter was greater than $15,000,000, or (ii) 1.05:1.00 for the 12 month
period ending as of the end of each fiscal quarter if Borrowers’ Average
Availability during such fiscal quarter was less than or equal to $15,000,000.

(b) Growth CapEx. Maintain Growth CapEx in each fiscal year in an amount that is
less than or equal to, but not greater than $25,000,000 for such fiscal year,
provided, that if the amount of the Growth CapEx permitted to be made in any
fiscal year is greater than the actual amount of the Growth CapEx actually made
in such fiscal year (the amount by which such permitted Growth CapEx for such
fiscal year exceeds the actual amount of Growth CapEx for such fiscal year, the
“Excess Amount”), then the lesser of (i) such Excess Amount and (ii) 50% of
$25,000,000 (such lesser amount referred to as the “Carry-Over Amount”) may be
carried forward to the next succeeding fiscal year (the “Succeeding Fiscal
Year”); provided further that the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year may not be used in that fiscal year until the amount
permitted above to be expended in such fiscal year has first been used in full
and the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may
not be carried forward to another fiscal year.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group,

 

- 48 -



--------------------------------------------------------------------------------

reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, (b) all or any portion of the principal of the Loans, or (c) any
amount payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit;

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14, 5.15,
5.16, 5.17, 5.18, 5.19, 5.20, or 5.21 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, (iv) Sections 2, 6, 7, or 9 of the
Guaranty and Security Agreement or any other representation, warranty, covenant,
or obligation of any of the Loan Parties in the Guaranty and Security Agreement,
(v) Sections 3, 4.5, or 5.17 of any of the Aircraft and Engine Security
Agreements or any other representation, warranty, covenant, or obligation of any
of the Loan Parties in any of the Aircraft and Engine Security Agreements, or
(vi) any representation, covenant, or other obligation of any of the Loan
Parties in the Spare Parts Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $20,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6 Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or

 

- 49 -



--------------------------------------------------------------------------------

any of its Subsidiaries’ Indebtedness involving an aggregate amount of
$20,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, (b) a default in one or more
of the Senior Notes Documents and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right, irrespective of
whether exercised, to accelerate the maturity of a Loan Party’s or its
Subsidiary’s obligations thereunder, (c) a default in one or more of the Seller
Notes and such default (i) occurs at the final maturity of the obligations
thereunder, or (ii) results in a right, irrespective of whether exercised, to
accelerate the maturity of a Loan Party’s or its Subsidiary’s obligations
thereunder, (d) a default in one or more of the Preferred Equity Documents and
such default (i) occurs upon a mandatory cash payment obligation thereunder, or
(ii) results in a right, irrespective of whether exercised, to accelerate a Loan
Party’s or its Subsidiary’s cash payment obligations thereunder, or (e) a
default in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Subsidiaries, on the one hand, and Wells
Fargo or any of its Affiliates, on the other hand, are parties;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is limited or terminated by operation of law
or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and (except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases) first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement or (b) as the result
of an action or failure to act on the part of Agent;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11 Change of Control. A Change of Control shall occur, whether directly or
indirectly.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice they will provide) Letter of
Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;

 

- 50 -



--------------------------------------------------------------------------------

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

9.3 Curative Equity.

(a) Subject to the limitations set forth in clause (e) below, Borrowers may cure
(and shall be deemed to have cured) an Event of Default arising out of a breach
of any of the financial covenants set forth in clause (a) of Section 7 (the
“Specified Financial Covenant”) if they receive the cash proceeds of an
investment of Curative Equity within 10 Business Days after the date on which
the Specified Financial Covenant is first required to be tested pursuant to the
terms hereof.

(b) Borrowers shall promptly notify Agent of its receipt of any proceeds of
Curative Equity (and shall immediately apply the same to the payment of the
Obligations in the manner specified in Section 2.4(e)(vii)).

(c) Any investment of Curative Equity shall be in immediately available funds
and, subject to the limitations set forth in clause (e) below, shall be in an
amount that is sufficient to (i) cause Borrowers’ Availability to be in excess
of $15,000,000; and (ii) cause Borrowers to be in compliance with the Specified
Financial Covenant as at the end of such fiscal quarter.

(d) Upon delivery of a certificate by Borrowers to Agent as to the amount of the
proceeds of such Curative Equity and that such amount (i) has been applied in
accordance with clause (b) above, and (ii) is in an amount equal to or greater
than the amount required by clause (c) above, then any Event of Default that
occurred and is continuing from a breach of the Specified Financial Covenant
solely for that one 12 month period ended as of the end of the fiscal quarter
for which such Curative Equity was invested (and not any future 12 month
periods) such shall be deemed cured with no further action required by the
Required Lenders. Prior to the date of the

 

- 51 -



--------------------------------------------------------------------------------

delivery of a certificate conforming to the requirements of this Section, any
Event of Default that has occurred as a result of a breach of the Specified
Financial Covenant shall be deemed to be continuing and, as a result, the
Lenders (including the Swing Lender and the Issuing Bank) shall have no
obligation to make additional loans or otherwise extend additional credit
hereunder. In the event Borrowers do not cure all financial covenant violations
as provided in this Section 9.3, the existing Event(s) of Default shall continue
unless waived in writing by the Required Lenders in accordance herewith.

(e) Notwithstanding anything to the contrary contained in the foregoing or this
Agreement, (i) Borrowers’ rights under this Section 9.3 may (A) be exercised not
more than 3 times during the term of this Agreement, (B) not be exercised twice
within any 180 day period, (C) not be exercised if the amount of the proposed
investment of Curative Equity, together with the amount of all prior investments
of Curative Equity, exceeds $30,000,000, (D) not be exercised if the amount of
the proposed investment of Curative Equity exceeds $10,000,000, (ii) the
Curative Equity contributed in any fiscal quarter shall be in an amount equal to
the amount required to cause Borrowers to be in compliance with the Specified
Financial Covenant as at the end of such fiscal quarter, and (iii) the Curative
Equity shall be disregarded for purposes of determining EBITDA for any pricing,
financial covenant based conditions or any baskets with respect to the covenants
contained in this Agreement and there shall be no pro forma reduction in
Indebtedness with the proceeds of any Curative Equity for determining compliance
with the Specified Financial Covenant or for determining any pricing, financial
covenant based conditions or baskets with respect to the covenants contained in
this Agreement, in each case in the quarter in which such Curative Equity is
used.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers’ and
their Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by

 

- 52 -



--------------------------------------------------------------------------------

Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan
Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Borrower or any of its
Subsidiaries; (d) relating to, or arising directly or indirectly in any manner
or for any cause or reason whatsoever out of the purchase, sale, import, export,
registration, ownership, replacement, leasing, sub-leasing, wet-leasing,
chartering, operation, maintenance, possession, redelivery, control, use,
storage, fuelling, manning or supplying of any Aircraft, any Engine or any Part;
(e) relating to, or arising directly or indirectly in any manner or for any
cause or reason whatsoever out of, the condition, testing, delivery, design,
manufacture, modification, repair, refurbishment, insurance, maintenance,
overhaul, replacement, removal or disposal of any Aircraft, any Engine or any
Part or relating to loss or destruction of or damage to any property or death or
injury of or other loss of whatsoever nature suffered by any Person caused by,
relating to or arising from or out of (in each case whether directly or
indirectly, or due to negligence or strict liability) any of the foregoing
matters; (f) relating to, or arising directly or indirectly in any manner or for
any cause or reason whatsoever out of any design, article or material in any
Aircraft, any Engine or any Part or the operation or use thereof constituting an
infringement of any patent or other intellectual property right or any other
similar right whatsoever; and (g) in preventing or attempting to prevent the
arrest, confiscation, seizure, taking in execution, impounding, forfeiture or
detention of any Aircraft or any Engine or in securing the release of any
Aircraft or any Engine (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to any Borrower:    ERICKSON AIR-CRANE INCORPORATED   

5550 S.W. Macadam Avenue, Suite 200

Portland, OR 97239

   Attn: Edward T. Rizzuti, Esq.    Fax No.: 503-473-8540 with copies to:    DLA
PIPER LLP   

500 Eighth Street, NW

Washington, DC 20004

   Attn: Richard Marks, Esq.    Fax No.: 202-799-5202

 

- 53 -



--------------------------------------------------------------------------------

If to Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION    2450 Colorado Avenue
   Suite 3000 West    Santa Monica, CA 90404    Attn: Business Finance Division
Manager    Fax No.: 310-453-7413 with copies to:    PAUL HASTINGS LLP    515 S.
Flower Street    Twenty-fifth Floor    Los Angeles, CA 90071   

Attn: Jennifer St. John Yount, Esq.

Fax No.: 213-996-3008

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE CITY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

- 54 -



--------------------------------------------------------------------------------

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). ] EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF NEW
YORK, NEW YORK.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D)

 

- 55 -



--------------------------------------------------------------------------------

TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT,
WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).
THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY
OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE
OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A
REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED

 

- 56 -



--------------------------------------------------------------------------------

BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY
TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND
VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION
SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they objects thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and

(B) Agent, Swing Lender, and Issuing Bank; provided that no consent of Agent
shall be required in connection with an assignment to a Person that is a Lender
(so long as such Lender is not also a noteholder of any of the Senior Notes),

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party, an Affiliate of a Loan Party, or
any Sponsor Affiliated Entity,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

 

- 57 -



--------------------------------------------------------------------------------

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent

 

- 58 -



--------------------------------------------------------------------------------

expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party, an Affiliate of a Loan Party, or
any Sponsor Affiliated Entity, , and (vii) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolving Loan (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of the Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolving Loan to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so

 

- 59 -



--------------------------------------------------------------------------------

provide). Any participation of such Registered Loan (and the registered note, if
any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register; provided that no Lender shall have
any obligation to disclose all or any portion of any Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights or obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Loan or other right or obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.

(j) Agent shall make a copy of the Register available for review by Borrowers
from time to time as Borrowers may reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

 

- 60 -



--------------------------------------------------------------------------------

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.1 to
permit a Loan Party or an Affiliate of a Loan Party to become an Assignee;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Aircraft,
Eligible Inventory, Serviceable New Inventory, Serviceable Used Inventory,
Repairable Inventory, Less Than $1500 Inventory, Spare Parts Inventory, and
Eligible PPO Inventory) that are used in such definition to the extent that any
such change results in more credit being made available to Borrowers based upon
the Borrowing Base, but not otherwise, or the definition of Maximum Revolver
Amount, or change Section 2.1(c);

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender;
provided that the foregoing clause (ii) shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii).

 

- 61 -



--------------------------------------------------------------------------------

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers, upon at least 5 Business Days prior irrevocable notice, at their
sole cost and expense, may permanently replace any Lender that failed to give
its consent, authorization, or agreement (a “Non-Consenting Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, the Non-Consenting Lender or Tax Lender, as applicable,
shall have no right to refuse to be replaced hereunder, and the Non-Consenting
Lender shall be deemed to have consented to, authorized, or agreed to (as
applicable) such action. Such notice to replace the Non-Consenting Lender or Tax
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents and the Intercreditor Agreement on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and the Intercreditor Agreement and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement,
any other Loan Document, or the Intercreditor Agreement, together with such
powers as are reasonably incidental thereto. Agent agrees to act as agent for
and on behalf of the Lenders (and the Bank Product Providers) on the conditions
contained in this Section 15. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or

 

- 62 -



--------------------------------------------------------------------------------

Bank Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders

 

- 63 -



--------------------------------------------------------------------------------

as it deems appropriate and until such instructions are received, Agent shall
act, or refrain from acting, as it deems advisable. If Agent so requests, it
shall first be indemnified to its reasonable satisfaction by the Lenders (and,
if it so elects, the Bank Product Providers) against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions,

 

- 64 -



--------------------------------------------------------------------------------

powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including reasonable attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with any
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Wells Fargo were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall

 

- 65 -



--------------------------------------------------------------------------------

succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower or its Subsidiaries owned any
interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to a Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the

 

- 66 -



--------------------------------------------------------------------------------

subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and
(ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrowers or their Subsidiaries or is cared for, protected, or insured
or has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts of any Borrower or its Subsidiaries now or hereafter maintained with
such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to

 

- 67 -



--------------------------------------------------------------------------------

Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrowers and their
Subsidiaries and will rely significantly upon Borrowers’ and their Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9,

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or

 

- 68 -



--------------------------------------------------------------------------------

may make to Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay
and protect, and indemnify, defend and hold Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys fees
and costs) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender, and

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by such Borrower or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from any
Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from such Borrower or such Subsidiary, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18 Lead Arranger, Book Runner, Syndication Agent, and Documentation Agent.
Each of the Lead Arranger, Book Runner, Syndication Agent, and Documentation
Agent, in such capacities, shall not have any right, power, obligation,
liability, responsibility, or duty under this Agreement other than those
applicable to it in its capacity as a Lender, as Agent, as Swing Lender, or as
Issuing Bank. Without limiting the foregoing, each of the Lead Arranger, Book
Runner, Syndication Agent, and Documentation Agent, in such capacities, shall
not have or be deemed to have any fiduciary relationship with any Lender or any
Loan Party. Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Lead Arranger,
Book Runner, Syndication Agent, and Documentation Agent in deciding to enter
into this Agreement or in taking or not taking action hereunder. Each of the
Lead Arranger, Book Runner, Syndication Agent, and Documentation Agent, in such
capacities, shall be entitled to resign at any time by giving notice to Agent
and Borrowers.

 

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of

 

- 69 -



--------------------------------------------------------------------------------

such Indemnified Taxes and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrowers will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers. Borrowers agree to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrowers agree that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.

 

- 70 -



--------------------------------------------------------------------------------

16.3 Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.

 

- 71 -



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

 

- 72 -



--------------------------------------------------------------------------------

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations; Certain Waivers.

(a) If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.

(b) Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, each Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have

 

- 73 -



--------------------------------------------------------------------------------

agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

 

- 74 -



--------------------------------------------------------------------------------

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

17.12 Commitment Letters. That certain Fee Letter, dated as of March 6, 2013, by
and between Wells Fargo and EAC, and the Commitment Letter, dated as of March 6,
2013, by and between Wells Fargo and EAC and Wells Fargo’s commitments
thereunder are hereby terminated. That certain Commitment Letter, dated as of
April     , 2013, by and between Wells Fargo and EAC and Wells Fargo’s
commitment thereunder are hereby terminated.

17.13 EAC as Agent for Borrowers. Each Borrower hereby irrevocably appoints EAC
as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

- 75 -



--------------------------------------------------------------------------------

17.14 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

[Signature pages to follow.]

 

- 76 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:    

ERICKSON AIR-CRANE INCORPORATED,

a Delaware corporation

    By:  

/s/

    Name:  

 

    Title:  

 

   

EVERGREEN HELICOPTERS, INC.,

an Oregon corporation

    By:  

/s/

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent, as Lead Arranger,

as Book Runner, as Syndication Agent, as Documentation

Agent, and as a Lender

    By:  

/s/

    Name:  

 

      Its Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK USA NA,

as a Lender

By:  

/s/

Name:  

 

Title:  

 

By:  

/s/

Name:  

 

Title:  

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:  

/s/

Name:  

 

Title:  

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:  

/s/

Name:  

 

Title:  

 

By:  

/s/

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2010 10TH Lane Note” means that certain Promissory Note dated as of June 30,
2010, issued by EAC in favor of 10TH Lane Finance Co., LLC, in the original
principal amount of $4,250,000.

“2010 ZM Note” means that certain Promissory Note dated as of June 30, 2010,
issued by EAC in favor of ZM Private Equity Fund II, L.P., in the original
principal amount of $4,250,000.

“2011 ZM Note 1” means that certain Promissory Note dated as of June 30, 2011,
issued by EAC in favor of ZM Private Equity Fund I, L.P., in the original
principal amount of $7,000,000.

“2011 ZM Note 2” means that certain Promissory Note dated as of June 30, 2011,
issued by EAC in favor of ZM Private Equity Fund I, L.P., in the original
principal amount of $700,000.

“2011 ZM Note 3” means that certain Promissory Note dated as of June 30, 2011,
issued by EAC in favor of ZM Private Equity Fund II, L.P., in the original
principal amount of $3,000,000.

“2011 ZM Note 4” means that certain Promissory Note dated as of June 30, 2011,
issued by EAC in favor of ZM Private Equity Fund II, L.P., in the original
principal amount of $300,000.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Act” means the Air Transportation Safety and System Stabilization Act, P.L.
107-42, as the same may be amended from time to time.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.



--------------------------------------------------------------------------------

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Air Amazonia” means Air Amazonia Seviços Aéreos Ltda.

“Aircraft” means any “aircraft” as defined in Section 40102 of the Federal
Aviation Act.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001 at a diplomatic
conference held in Cape Town, South Africa as the same may be amended or
modified from time to time.

“Aircraft and Engine Security Agreements” means (a) an aircraft and engine
security agreement executed and delivered by EAC in favor of Agent, in form and
substance reasonably satisfactory to Agent; (b) an aircraft and engine security
agreement executed and delivered by Evergreen in favor of Agent, in form and
substance reasonably satisfactory to Agent, and (c) an aircraft and engine
security agreement executed and delivered by Evergreen Equity in favor of Agent,
in form and substance reasonably satisfactory to Agent.

“Aircraft Reserves” means, as of any date of determination, (a) Landlord
Reserves; and (b)those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain with respect to Eligible Aircraft or the Maximum Revolver Amount.

“Appliances” means any “appliance” as defined in Section 40102 of the Federal
Aviation Act.



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Senior Leverage Ratio of
Borrowers for the most recently completed fiscal quarter; provided, that for the
period from the Closing Date through and including the date that is six months
after the Closing Date, the Applicable Margin shall be set at the margin in the
row styled “Level II”; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled “Level II”:

 

Level

   Senior Leverage Ratio   Applicable Margin  in
respect of Base Rate Loans     Applicable Margin in respect
of LIBOR Rate Loans  

I

   ³ 3.5x     3.50 %      4.50 % 

II

   < 3.5x and ³ 3.0x     3.25 %      4.25 % 

III

   < 3.0x and ³ 2.5x     3.00 %      4.00 % 

IV

   < 2.5x and ³ 2.0x     2.75 %      3.75 % 

V

   < 2.0x     2.25 %      3.25 % 

The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrowers.

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Availability of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including the date that is six months after
the Closing Date, the Applicable Unused Line Fee Percentage shall be set at the
rate in the row styled “Level II”:

 

Level

   Average Availability    Applicable Unused Line Fee
Percentage  

I

   < $50,000,000      0.375 % 

II

   ³ $50,000,000      0.500 % 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.



--------------------------------------------------------------------------------

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, in order for any item described in
clauses (a) (b), or (c) above, as applicable, to constitute “Bank Product
Obligations”, if the applicable Bank Product Provider is any Person other than
Wells Fargo or its Affiliates, then the applicable Bank Product must have been
provided on or after the Closing Date and Agent shall have received a Bank
Product Provider Agreement within 10 days after the date of the provision of the
applicable Bank Product to a Borrower or its Subsidiaries.

“Bank Product Provider” means (a) Wells Fargo or any of its Affiliates,
including each of the foregoing in its capacity, if applicable, as a Hedge
Provider; and (b) any other Lender approved as a Bank Product Provider in
writing by Agent and Borrowers; provided, that no such Person (other than Wells
Fargo or its Affiliates) shall constitute a Bank Product Provider with respect
to a Bank Product unless and until Agent receives a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product
within 10 days after the provision of such Bank Product to a Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Bank Product Providers and the obligations with respect to Bank Products
provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.



--------------------------------------------------------------------------------

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each
Borrower and its Subsidiaries in respect of Bank Product Obligations) in respect
of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Book Runner” has the meaning set forth in the preamble to the Agreement.

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve,

plus

(b) the lesser of (A) 50% of the book value of Eligible Inventory (other than
Eligible PPO Inventory), and (B) 85% of the most recently determined Net Orderly
Liquidation Value of Eligible Inventory (other than Eligible PPO Inventory),

plus

(c) the lesser of (A) 85% of the most recently determined Net Orderly
Liquidation Value of Eligible PPO Inventory, and (B) $40,000,000,

plus

(d) the lesser of (A) 85% of the most recently determined Net Orderly
Liquidation Value of Eligible Aircraft, and (B) $60,000,000,

minus

(e) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Brazil Restructuring” means subject to (i) the consummation of the HRT
Acquisition and (ii)Air Amazonia’s acquisition of an FAA Part 135 Air Carrier
Certificate, one or more transactions by which Borrower shall reduce the
percentage of its indirect ownership of the outstanding voting capital stock of
Air Amazonia from 100% to 20%; provided that immediately following such
transactions, Borrower shall retain a majority ownership interest in the
non-voting capital stock of Air Amazonia.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California or
Oregon, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Cape Town Convention” means, collectively, the Aircraft Protocol, the
Convention, the International Registry Procedures, and the International
Registry Regulations.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP
(including Growth CapEx), whether such expenditures are paid in cash or
financed, but excluding, without duplication (a) expenditures made during such
period in connection with the replacement, substitution, or restoration of
assets or properties pursuant to Section 2.4(e)(ii) of the Agreement, (b) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for



--------------------------------------------------------------------------------

the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in a Borrower or any of its Subsidiaries by Sponsor which
equity investment is made substantially contemporaneously with the making of the
expenditure, (e) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding any Borrower or any of
its Affiliates), and (f) Aircraft purchased pursuant to clause (o) of the
definition of Permitted Investments.

For the purposes of calculating the Fixed Charge Coverage Ratio (i) for the 12
month period ending June 30, 2013, Capital Expenditures shall be calculated as
the Capital Expenditures for the calendar quarter ending June 30, 2013 times 4,
(ii) for the 12 month period ending September 30, 2013, Capital Expenditures
shall be calculated as the Capital Expenditures for the trailing two calendar
quarters ending September 30, 2013 times 2, and (ii) for the 12 month period
ending December 31, 2013, Capital Expenditures shall be calculated as the
Capital Expenditures for the trailing three calendar quarters ending
December 31, 2013 times 4/3.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.



--------------------------------------------------------------------------------

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that:

(a) Permitted Holders fail to own and control, directly or indirectly, 51%, or
more, of the Equity Interests of EAC entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of EAC,

(b) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act), other than Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
25%, or more, of the Equity Interests of EAC entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of EAC,

(c) a majority of the members of the Board of Directors of EAC do not constitute
Continuing Directors,

(d) EAC fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party,

(e) a change of control under the Senior Note Indenture, or

(f) a Change of Control under and as defined in any Evergreen Acquisition
Document

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which Agent sends Borrowers a written notice
that each of the conditions precedent set forth in Schedule 3.1 either has been
satisfied or has been waived. “Code” means the New York Uniform Commercial Code,
as in effect from time to time.

“CFR” means the Code of Federal Regulations.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent or the Lenders under any of
the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, its Revolver Commitment, as the
context requires, and, with respect to all Lenders, their Revolver Commitments,
as the context requires, in each case as such Dollar amounts are set forth
beside such Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of EAC to
Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of EAC on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of EAC and whose initial assumption of office
resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Convention” means the official English language text of the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment, adopted November 16, 2001 at a diplomatic conference held in Cape
Town, South Africa as the same may be amended or modified from time to time.

“Curative Equity” means the net amount of common equity contributions made by
Sponsor to Borrowers in immediately available funds and which is designated
“Curative Equity” by Borrowers under Section 9.3 of the Agreement at the time it
is contributed. For the avoidance of doubt, the forgiveness of antecedent debt
(whether Indebtedness, trade payables, or otherwise) shall not constitute
Curative Equity.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrowers, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements



--------------------------------------------------------------------------------

generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within 2 Business Days after written request by
Agent, to confirm that it will comply with the terms of the Agreement relating
to its obligations to fund any amounts required to be funded by it under the
Agreement (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt of written confirmation by Agent and
Borrower), (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under the Agreement within 1 Business Day
of the date that it is required to do so under the Agreement unless the subject
of a good faith dispute, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.



--------------------------------------------------------------------------------

“Documentation Agent” has the meaning set forth in the preamble to the
Agreement.

“Dollars” or “$” means United States dollars.

“DOT” means the United States Department of Transportation and any agency or
instrumentality of the United States government succeeding to its functions,
including without limitation, the National Safety Transportation Board.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EAC” has the meaning specified therefor in the preamble to the Agreement.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period,

 

  (a) Borrowers’ consolidated net earnings (or loss),

minus

 

  (b) without duplication, the sum of the following amounts of Borrowers for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:

 

  (i) extraordinary gains,

 

  (ii) interest income, plus

 

  (iii) non-cash items, excluding (a) any items which represent the impact of
purchase accounting; and (b) any items which represent the reversal of any
accrual of, or cash reserve for, anticipated charges in any period,[    ]

plus

 

  (c) without duplication, the sum of the following amounts of Borrowers for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:

 

  (i) non-cash extraordinary losses,

 

  (ii) Interest Expense,

 

  (iii) income taxes,



--------------------------------------------------------------------------------

  (iv) non-cash depreciation and amortization (including amortization of the
step-up in inventory valuation arising from purchase accounting and other
intangibles and amortization of write-offs of goodwill and other intangibles)
and other non-cash expenses (excluding any such non-cash expense to the extent
that it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) for such period,

 

  (v) any other non-cash charges reducing consolidated net earnings for such
period, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period,

 

  (vi) to the extent not capitalized, (A) non-recurring expenses, fees, costs
and charges incurred prior to, on or within 9 months after the Closing Date in
connection with the Credit Agreement and the Evergreen Acquisition; provided
that the amounts necessary to pay all such expenses, fees, costs and charges are
actually funded on or within 9 months after the Closing Date as reflected on the
sources and uses delivered to Agent prior to the Closing Date and accepted by
Agent, and (B) expenses incurred prior to, on, or within 2 years of the Closing
Date in connection with the termination of the lease for the location that is
the chief executive office of Evergreen as of the Closing Date; provided that
the amounts necessary to pay all such expenses are actually funded on or within
2 years of the Closing Date as reflected on the sources and uses delivered to
Agent prior to the Closing Date and accepted by Agent;

 

  (vii) transaction related expenditures incurred prior to, on or within 9
months of the date of consummation of (A) the HRT Acquisition, (B) any Permitted
Acquisition, or (C) any Investment that is permitted pursuant to the Agreement,
in the case of each of (A), (B), and (C), that arise out of cash charges related
to deferred stock compensation, management bonuses, strategic market reviews,
restructuring, retention bonuses, consolidation, severance or discontinuance of
any portion of operations, termination of the lease for the headquarters of
Evergreen, employees or management of the target of such Permitted Acquisition,
accrued vacation payments and working notices payments and other non-cash
accounting adjustments; provided that the amounts necessary to pay all such
expenditures that are actually funded within such period as reflected on the
sources and uses delivered to Agent and accepted by Agent.

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), any Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the fiscal quarter ended June 30, 2012, shall be
deemed to be $24,600,000, (c) EBITDA for the fiscal quarter ended September 30,
2012, shall be deemed to be $53,900,000, (d) EBITDA for the fiscal quarter ended
December 31, 2012, shall be deemed to be $18,800,000, and (e) EBITDA for the



--------------------------------------------------------------------------------

fiscal quarter ended March 31, 2013, shall be deemed to be $19,400,000.
“Eligible Accounts” means those Accounts created by each of the Borrowers in the
ordinary course of its business, that arise out of each of the Borrower’s
provision of services or out of the sale of such Borrower’s Spare Parts
Inventory, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date after notification thereof to Borrowers of the results of such
field examination. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:

(a) Accounts that the Account Debtor has failed to pay within 75 days of
original invoice date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that (i) are not payable in Dollars or (ii) so long as billed and
collected from a location in the United States, are not payable in Canadian
Dollars or Australian Dollars

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in (A) the United States, or (B) so long as
billed and collected from a location in the United States, in Canada or
Australia, or (ii) is not organized under the laws of (A) the United States, any
state thereof, or (B) so long as billed and collected from a location in the
United States, in Canada or Australia, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent,

(g) (g) Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of (a) all such Accounts prior to the date that is 120 days
after the Closing Date and (b) thereafter, such Accounts with respect to which
Borrowers have complied from and after the date that is 120 days after the
Closing Date, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), (ii) to the extent required in order to obtain a lien
on, perfect, or enforce Agent’s Lien against such Accounts, the Accounts with
respect to which the Account Debtor is NATO, the United Nations, or the County
of Los Angeles (exclusive, however, of (a) all such Accounts prior to the date
that is 120 days after the Closing Date and (b) thereafter, such Accounts with
respect to which Borrowers have complied from and after the date that is 120
days after the Closing Date, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727 or the equivalent for NATO, the United
Nations, or the County of Los Angeles) or (iii) any state of the United States,



--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit, provided further,
however, that (1) so long as from and after the date that is 120 days after the
Closing Date, the Borrowers have complied with the Assignment of Claims Act, 31
USC §3727 (and the equivalent for NATO, the United Nations, and the County of
Los Angeles), the foregoing percentage shall not apply with respect to any
Account Debtor that is the United States (or any department, agency, or
instrumentality of the United States), NATO, the United Nations, and the County
of Los Angeles; and (3) shall be increased to 30% for Dyncorp and 40% for Fluor
Daniels.

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not paying its debts as they become due, is not
Solvent, has gone out of business, or as to which any Borrower has received
notice of an imminent Insolvency Proceeding or a material impairment of the
financial condition of such Account Debtor,

(k) from and after the delivery of written notice thereof by the applicable
Agent to the applicable Borrower, Accounts created after the date of such
written notice, the collection of which, the applicable Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the Spare Part giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for Spare Parts or services, and

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).

“Eligible Aircraft” means EAC’s, Evergreen’s, and Evergreen Equity’s now owned
or hereafter acquired Aircraft, in each case (i) that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below,
(ii) that are maintained and overhauled in conformity with the FARs and all
other applicable laws, and (iii) that comply with each of the representations
and warranties respecting Eligible Aircraft made in the Loan Documents,
provided, however, that such criteria may be



--------------------------------------------------------------------------------

revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Closing Date. An Aircraft shall not be included in Eligible Aircraft if:

(a) (i) as of the Closing Date, it is not one of the Aircrafts designated on
Schedule E-1, and (ii) after the Closing Date, it is not an Aircraft helicopter
owned by EAC, Evergreen, or Evergreen Equity that is identified by the parties
pursuant to the appraisal process referenced in clause (j) of this definition, ,

(b) a Borrower does not have good, valid, and marketable title to such Aircraft,

(c) the Aircraft is not registered at the FAA in the name of the applicable
Borrower as owner,

(d) it is in short-term or long-term storage or is in the possession or control
of any bailee, warehouseman, FAA repair station, overhaul or maintenance
servicer, mechanic, or other third Person except for a person providing Eligible
Maintenance in the United States,

(e) it is subject to any lease, interchange, pooling, or other similar
arrangement;

(f) (i) it is not subject to a valid and perfected first priority Agent’s Lien
(including by the filing of the Aircraft and Engine Security Agreements with the
FAA and the registration of the Liens on the International Registry), or (ii) it
is not free and clear of all Liens (other than so long as the Intercreditor
Agreement is in full force and effect, Liens to secure the Senior Note
Indebtedness to the extent permitted by clause (s) of the definition of
Permitted Liens),

(g) it has not been maintained in accordance with the FARs or other applicable
law or the Borrower’s Maintenance Program or is not in a condition or is
otherwise not available for immediate use by a Borrower in (i) relative to EAC,
its operations in compliance with the FARs and other applicable laws and its
Maintenance Program, and (ii) relative to Evergreen and Evergreen Equity, its
air carrier operations in compliance with the FARs and other applicable laws and
Evergreen and Evergreen Equity’s respective Maintenance Programs,

(h) it (1) does not have (i) full FAA serviceability tags (and full
back-to-birth traceability) for all parts thereof as applicable, or (ii) all
manuals, documents, and records required by the FARs or Borrower’s Maintenance
Program, or delivered or required (including to maintain the effectiveness of
any Warranties) by the manufacturer of such Aircraft or (2) unless such Aircraft
is no longer under any Warranties, has any material PMA Parts,

(i) it does not conform in all material respects to the specifications of the
Aircraft at delivery from its manufacturer with all modifications thereafter
made documented with FAA and manufacturer approved data, or it does not conform
to all applicable airworthiness directives, mandatory service bulletins, or
standards, or limits imposed by the FAA or any other Governmental Authority
which has regulatory authority over such Aircraft or its use or by the
manufacturer of such Aircraft and any requirements of the manufacturer relating
to the availability of warranties provided by the manufacturer,

(j) with respect to any Aircraft owned by Evergreen or Evergreen Equity or any
Aircraft that has become or is becoming Eligible Aircraft after the Closing
Date, until Agent has received an appraisal thereof by an appraiser acceptable
to Agent in its Permitted Discretion, the results, scope, assumptions, and
methodology of which are acceptable to Agent in its Permitted Discretion, and
all other conditions precedent applicable to a Replacement Airframe (as defined
in each of the Aircraft and Engine Security Agreements) in the Aircraft and
Engine Security Agreements have been fulfilled with respect to such Aircraft to
the satisfaction of Agent in its Permitted Discretion,



--------------------------------------------------------------------------------

(k) the Aircraft is located in or in route to a country that is not a signatory
to the Geneva Convention or the Cape Town Convention,

(l) Borrowers have provided written notice to Agent that such Aircraft is
intended to be the subject of a Permitted Sale-Leaseback Transaction or such
Aircraft is the subject of a consummated Permitted Sale-Leaseback Transaction;
provided, however, that any Aircraft that is (i) identified by written notice of
a Borrower to Agent as the intended subject of a Permitted Sale-Leaseback but
that is subsequently identified as no longer being the subject of a Permitted
Sale-Leaseback, and (ii) as to which a Permitted Sale-Leaseback has not been
consummated shall not be excluded from the definition of Eligible Aircraft based
solely on this clause (l),

(m) Borrowers have not caused to be affixed to, and maintained in, the cockpit
of such Aircraft, in a clearly visible location on such Aircraft and has not
placed in a visible location on each Engine, a placard of reasonable size and
shape bearing the legend in English “Mortgaged to Wells Fargo Bank, N.A., as
Agent”, or

(n) it (or any related Engine) (i) has suffered an Event of Loss or any event
which with the passage of time could reasonably be expected to cause an Event of
Loss, or (ii) is the subject of a condemnation, confiscation, seizure or
requisition event.

In this Agreement, references to “Eligible Aircraft” include the Engines
associated therewith, and such Engines must, in addition to being required to
qualify under this definition of Eligible Aircraft and for the representations
as to Eligible Engines to be true as to such Engines, also not be excluded by
virtue of any of the exclusionary criteria listed in the definition of an
Eligible Engine in order for the associated Aircraft to constitute an Eligible
Aircraft.

Notwithstanding the above exclusions from Eligible Aircraft, all
representations, warranties and covenants applicable to Eligible Aircraft shall
apply to any Aircraft designated as Eligible Aircraft in the most recent
Borrowing Base Certificate delivered to Agent.

“Eligible Engines” means each Engine of each Borrower that (i) is installed in
an Aircraft that meets all the eligibility criteria of Eligible Aircraft,
(ii) is maintained and overhauled, in conformity with each of the Borrower’s
Maintenance Program and the FARs and all other applicable laws, (iii) complies
with each of the representations and warranties respecting Eligible Engines made
in the Loan Documents, and (iv) is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date. An Engine shall not be included in
Eligible Engines if:

(a) (i) as of the Closing Date, it is not one of the Engines designated on
Schedule E-1, and (ii) after the Closing Date, it is not an Engine owned by EAC,
Evergreen, or Evergreen Equity that is identified by the parties pursuant to the
appraisal process referenced in clause (j) of this definition,

(b) the applicable Borrower does not have good, valid, and marketable title
thereto,

(c) it is not registered at the FAA in the name of the applicable Borrower, as
owner



--------------------------------------------------------------------------------

(d) is not subject to a valid and perfected first priority Agent’s Lien
(including by the registration of Aircraft and Engine Security Agreements with
the FAA and Cape Town) or is not free and clear of all Liens (other than so long
as the Intercreditor Agreement is in full force and effect, Liens to secure the
Senior Note Indebtedness to the extent permitted by clause (s) of the definition
of Permitted Liens),

(e) it is defective, obsolete, or unserviceable, does not comply with all
original equipment manufacturer quality assurance recommendations, is not new or
has not been rehabilitated to a fully serviceable condition, has not been
maintained in accordance with the FARs or other applicable laws or the
applicable Borrower’s Maintenance Program, or is not in a condition or is
otherwise not available for immediate use by the applicable Borrower in its
Certificated Air Carrier operations in compliance with the FARs and other
applicable laws and the applicable Borrower’s Maintenance Program,

(f) it (1) does not have (i) full FAA serviceability tags and full back-to-birth
traceability for all parts thereof as applicable, or (ii) all manuals,
documents, and records required by the FARs or other applicable laws or the
applicable Borrower’s Maintenance Program, or delivered by or required
(including to maintain the effectiveness of any Warranties) by the manufacturer
of such Engine or (2) unless such Engine is no longer under Warranties, includes
any material PMA Parts,

(g) it does not conform in all material respects to all applicable airworthiness
directives, mandatory service bulletins, or standards, or limits imposed by any
Governmental Authority which has regulatory authority over such Engine or its
use or by the manufacturer of such Engine and any requirements of the
manufacturer relating to the availability of warranties provided by the
manufacturer,

(h) with respect to Engines owned by Evergreen or Evergreen Equity, or with
respect to Engines acquired after the Closing Date, until Agent has received an
appraisal thereof by an appraiser acceptable to Agent in its Permitted
Discretion, the results, scope, assumptions, and methodology of which are
acceptable to Agent in its Permitted Discretion, and all other conditions
precedent applicable to such Engine in the Aircraft and Engine Security
Agreement have been fulfilled with respect to such Engine to the satisfaction of
the Agent in its Permitted Discretion,

(i) Borrowers have provided written notice to Agent that such Engine is intended
to be the subject of a Permitted Sale-Leaseback Transaction or such Engine is
the subject of a consummated Permitted Sale-Leaseback Transaction; provided,
however, that any Engine that is (i) identified by written notice of a Borrower
to Agent as the intended subject of a Permitted Sale-Leaseback but that is
subsequently identified as no longer being the subject of a Permitted
Sale-Leaseback, and (ii) as to which a Permitted Sale-Leaseback has not been
consummated shall not be excluded from the definition of Eligible Engine based
solely on this clause (m),

(j) the Borrower has not placed in a visible location on such Eligible Engine, a
placard of reasonable size and shape bearing the legend in English “Mortgaged to
Wells Fargo Bank, N.A., as Agent”,

(k) it (i) has suffered an Event of Loss or any event which with the passage of
time could reasonably be expected to cause an Event of Loss, or (ii) is the
subject of a condemnation, confiscation, seizure or requisition event, or

(l) with respect to any Engine owned by Evergreen or Evergreen Equity, or any
Aircraft that has become or is becoming Eligible Aircraft after the Closing
Date, until Agent has received an appraisal thereof by an appraiser acceptable
to Agent in its Permitted Discretion, the results, scope, assumptions, and
methodology of which are acceptable to Agent in its Permitted Discretion, and
all other



--------------------------------------------------------------------------------

conditions precedent applicable to a Replacement Engine (as defined in each of
the Aircraft and Engine Security Agreements) in the Aircraft and Engine Security
Agreements have been fulfilled with respect to such Engine to the satisfaction
of Agent in its Permitted Discretion.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (d) any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (f) during the continuation of an Event of Default, any other Person
approved by Agent. “Eligible Inventory” means Spare Parts Inventory of the
Borrowers and Evergreen Equity consisting of Serviceable New Inventory,
Serviceable Used Inventory, Repairable Inventory, and Less Than $1500 Inventory
and that complies with each of the representations and warranties respecting
Eligible Inventory and Eligible Spare Parts made in the Loan Documents, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination or appraisal performed by Agent from time to time after the Closing
Date after notification thereof to Borrowers of the results of such field
examination; further provided, that the Less Than $1500 Inventory shall not
exceed $8,000,000 in the aggregate at any one time. In determining the amount to
be so included, Inventory shall be valued at the lower of cost or market on a
basis consistent with Borrowers’ historical accounting practices. An item of
Inventory shall not be included in Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the United States (including
Alaska) set forth on Schedule E-3 to the Agreement (or in-transit in the United
States from one such location to another such location), as such Schedule E-3
may be updated in accordance with Section 5.2 (and Schedule 5.2 thereof) of the
Agreement,

(d) it is located on real property leased by a Borrower or in a contract
warehouse (i.e., a business that handles shipping, receiving, and storage of
products on a contract basis), in each case, unless it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises,

(e) it is the subject of a bill of lading, warehouse receipt, or other document
of title,

(f) it is not subject to a valid and perfected first priority Agent’s Lien (and,
in particular, in the case of Evergreen, Evergreen Equity, or any other Borrower
that is a Certificated Air Carrier, has not recorded a Spare Parts Security
Agreement with the FAA or such Inventory is not located at the



--------------------------------------------------------------------------------

designated location specified in such Spare Parts Security Agreement) or is not
free and clear of all Liens (other than so long as the Intercreditor Agreement
is in full force and effect, Liens to secure the Senior Note Indebtedness to the
extent permitted by clause (s) of the definition of Permitted Liens),

(g) it consists of goods returned or rejected by a Borrower’s customers,

(h) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrowers’
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment,

(i) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion,

(j) such Inventory consists of appliances or spare parts as defined in 14 CFR 49
that is held for installation on an Aircraft or Engine, or otherwise held, by,
for, or on behalf an air carrier as defined in 14 CFR 49,

(k) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or

(k) with respect to any Inventory owned by Evergreen or Evergreen Equity or any
Inventory that has become or is becoming Eligible Inventory after the Closing
Date, such Inventory shall not be Eligible Inventory until Agent has received an
appraisal an field examination thereof by an appraiser and field examiner
acceptable to Agent in its Permitted Discretion, the results, scope,
assumptions, and methodology of which are acceptable to Agent in its Permitted
Discretion.

“Eligible Maintenance” means, with respect to an Engine or Aircraft, as the case
may be, in customary repair and maintenance, in accordance with the Borrower’s
Maintenance Program and the FARs, that is not expected to and has not taken more
than a normal service period to complete, that will result in the applicable
Engine or Aircraft, as the case may be, being of good and merchantable quality,
free from material defects, serviceable in accordance with the Borrowers’
Maintenance Program and the Engine’s or Aircraft’s, as the case may be,
manufacturer’s limits, ready for immediate use or operation in accordance with
Borrowers’ Maintenance Program and the FARs, and having all serviceability tags
applicable thereto and all related applicable back-to-birth records and all
other documents required by the Borrowers’ Maintenance Program or the FARs, so
long as the Person performing such repairs and maintenance is fully certified by
the FAA to do so and, if Eligible Aircraft or Eligible Engines are involved,
such Person (other than any Person providing repairs and maintenance on an
emergency basis that are not expected to take, and have not taken, more than 30
days) has entered into a Collateral Access Agreement and, the most recent
Borrowing Base Certificate submitted to Agent contains a reserve with respect to
such repair and maintenance against the Borrowing Base in at least the amount
payable to such Person to perform all such repair and maintenance (other than
with respect to repairs and maintenance on an emergency basis which commenced
after the delivery of the most recent Borrowing Base Certificate to Agent and
are not expected to take, and have not taken, more than 30 days).

“Eligible PPO Inventory” shall mean Inventory that qualifies as Eligible
Inventory and consists of Spare Parts with an unlimited useful life that can be
overhauled in perpetuity, and therefore should be treated as a fixed asset
(including, without limitation, free turbines, gear boxes, rotor heads, fuel
controls, automatic flight control systems, and servo assemblies), in each case
that are tracked by serial number on a report that is separate from the
perpetual inventory report.



--------------------------------------------------------------------------------

“Engine” means any “aircraft engine” as defined in Section 40102 of the Federal
Aviation Act.

“Engine Reserves” means, as of any date of determination, (a) Landlord Reserves
and (b)those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
with respect to Eligible Aircraft or the Maximum Revolver Amount.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Contribution Amount” has the meaning specified therefor in the
definition of Equity Proceeds Restricted Payment.

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“Equity Proceeds Restricted Payment” means so long as no Event of Default has
occurred and is continuing or would result therefrom, the contribution by any
Person of Net Cash Proceeds (the amount of such Net Cash Proceeds, the “Equity
Contribution Amount”) in exchange for the issuance by EAC to such Person of
Equity Interests, and contemporaneously therewith the making of a Restricted
Payment by EAC to any Person in an amount not to exceed the Equity Contribution
Amount.



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Borrower or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Borrower or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of any Borrower or its Subsidiaries under IRC
Section 414(o).

“Escrow Proceeds” shall mean $45,000,000 of the proceeds of the offering of the
Senior Notes sold on the Closing Date and an additional amount in cash
sufficient to redeem $45,000,000 in principal amount of the notes in cash at a
redemption price equal to 100% of the principal amount of the notes being
redeemed, plus accrued and unpaid interest on the notes to, but excluding
August 5, 2013.

“Escrow Proceeds Redemption” has the meaning specified therefor in
Section 6.7(f).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Event of Loss” has the meaning specified therefor in the Aircraft and Engine
Security Agreements.

“Evergreen” has the meaning specified therefor in the preamble to the Agreement.

“Evergreen Acquisition” means the Acquisition of all or substantially all the
Equity Interests of Evergreen International, Inc. pursuant to the terms of the
Evergreen Acquisition Agreement.

“Evergreen Acquisition Agreement” means that certain Stock Purchase Agreement,
dated as of March 18, 2013, by and among, on the one hand, Evergreen
International Aviation, Inc., as Seller, and on the other hand, EAC, Evergreen,
EAC Acquisition Corporation, and solely with respect to Section 6.10, Delford M.
Smith.

“Evergreen Acquisition Documents” means the Evergreen Acquisition Agreement and
all other documents related thereto and executed in connection therewith.

“Evergreen Lenders Consents” means collectively, (a) that certain WAIVER,
FORBEARANCE AND CONSENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT, dated as of
March 18, 2013, and entered into by and among EVERGREEN HOLDINGS, INC., an
Oregon corporation, EVERGREEN INTERNATIONAL AVIATION, INC., an Oregon
corporation, the other Credit Parties listed on the signature pages hereto, and
certain Lenders listed on the signature pages thereto, (b) that certain WAIVER,
FORBEARANCE AND CONSENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT, dated as of
March 18, 2013, by and among EVERGREEN HOLDINGS, INC., an Oregon corporation,
EVERGREEN INTERNATIONAL AVIATION, INC., an Oregon corporation, the other Loan
Parties listed on the signature pages hereto, and certain Lenders listed on the
signature pages hereto; and (c) that certain “Agreement Re Banner Bank”, dated
as of April 16, 2013, by and among Banner Bank, EAC, EVERGREEN INTERNATIONAL
AVIATION, INC., an Oregon corporation, and EVERGREEN HELICOPTERS, INC.



--------------------------------------------------------------------------------

“Evergreen Equity” means Evergreen Equity, Inc., a Nevada corporation.

“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.

“Existing WF Credit Facility” means EAC’s existing credit facility governed by
that certain Credit Agreement, dated as of June 24, 2010, by and between EAC and
Wells Fargo Bank, N.A. (as amended by that certain First Amendment to Credit
Agreement dated as of November 15, 2010, that certain Second Amendment to Credit
Agreement dated as of December 31, 2010, that certain Third Amendment to Credit
Agreement dated as of May 19, 2011, and that certain Fourth Amendment to Credit
Agreement dated as of June 30, 2011) and other related loan documentation.

“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.

“Existing Notes” means collectively, the 2010 10th Lane Note, the 2010 ZM Note,
the 2011 ZM Note 1, 2011 ZM Note 2, 2011 ZM Note 3, and 2011 ZM Note 4.

“Expendables” means those Spare Parts for which no FAA and original equipment
manufacturer authorized refurbishment procedure exists or for which cost of
repair or refurbishment would normally exceed that of replacement.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“Extraordinary Receipts” means any purchase price adjustment received in
connection with any purchase agreement.



--------------------------------------------------------------------------------

“FAA” means the Federal Aviation Administration.

“FARs” means the rules and regulations of the FAA, including as set forth in
Title 14 of the Code of Federal Regulations.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) scheduled amortization principal payments in
respect of Indebtedness that are required to be paid during such period, and
(c) all federal, state, and local income taxes accrued during such period,
(d) all management, consulting, monitoring, and advisory fees paid to Sponsor or
its Affiliates during such period, (e) all Restricted Payments (other than
Permitted Intercompany Advances) paid in cash during such period (other than any
Equity Proceeds Restricted Payment), and (f) the Permitted Preferred Stock
Dividend.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures (other than
(i) Capital Expenditures financed with the proceeds of Indebtedness (other than
proceeds of Advances), and (ii) Capital Expenditures purchased with the Net Cash
Proceeds received relative to, and as a replacement, for, the disposition of
Capital Expenditures) made (to the extent not already incurred in a prior
period) or incurred during such period in accordance with Section 2.4(e)(ii) of
the Agreement, to (b) Fixed Charges for such period; provided, however, solely
for the purpose of calculating this Fixed Charge Coverage Ratio, if Average
Availability for the applicable quarter is greater than $15,000,000, Capital
Expenditures for such quarter shall exclude Growth CapEx.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiaries” means (a) each direct Subsidiary of each of EAC and
Evergreen, in each case, that is organized in a country other than a state in
the United States (the “First Tier Foreign Subsidiaries”), and (b) each
Subsidiary of each First Tier Foreign Subsidiary (whether or not such Subsidiary
is organized in a state of the United States or is organized in a county other
than the United States) (including, for the avoidance of doubt, (i) Dutch
Air-Crane, B.V., a private limited partnership organized under the laws of The
Netherlands, (ii) CAC Development Canada Ltd., a limited liability company
organized under the laws of the province of British Columbia, Canada,
(iii) Canadian Air-Crane



--------------------------------------------------------------------------------

Ltd, a company organized under the laws of the province of British Columbia,
Canada, (iv) Erickson Air-Crane (Malaysia) Sdn. Bhd., a company organized under
the laws of Malaysia, (v) Layang Layang Services Sdn. Bhd., a company organized
under the laws of Malaysia, (vi) European Air-Crane, S.p.A., a company organized
under the laws of Italy, (viii) SIMA, a company organized under the laws of
Greece, and (ix) Air Amazonia Ltda, a company organized in Brazil.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of determination, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
any Borrower or its Subsidiaries, as applicable, to a date more than one year
from such date, including, in any event, but without duplication, with respect
to Borrowers and their Subsidiaries, the Revolver Usage, and the amount of their
Capitalized Lease Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Geneva Convention” means the convention for the International Recognition of
Rights in Aircraft, signed (ad referendum) at Geneva, Switzerland, on June 19,
1948, and amended from time to time, but excluding the terms of any adhesion
thereto or ratification thereof containing reservations to which the United
States of America does not accede.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Growth CapEx” means, with respect to any Person for any period, Capital
Expenditures made in connection with revenue growth opportunities and cost
savings initiatives for Borrowers and their Subsidiaries (other than Foreign
Subsidiaries), including those Capital Expenditures made in connection with
(i) the acquisition of new Aircraft, (ii) the construction of Aircraft,
(iii) establishing operational facilities in a location outside of the
continental United States, (iv) new MRO and manufacturing contracts and
(v) engineering projects to improve Aircraft performance and create new sales
opportunities. For the purposes of determining compliance with Section 7(b) of
the Agreement solely for the fiscal year ending December 31, 2013, Growth CapEx
shall be calculated as Growth CapEx for the trailing three calendar quarters
ending December 31, 2013 times 4/3.

“Guarantor” means (a) EAC Acquisition Corporation, a Delaware corporation,
(b) Evergreen Equity, (c) Evergreen Helicopters International, Inc., a Texas
corporation, (d) Evergreen Equity, Inc., a Nevada corporation, (e) each other
Subsidiary of EAC that is not a Borrower (other than Foreign Subsidiaries), and
(f) each other Person that becomes a guarantor after the Closing Date pursuant
to Section 5.11 of the Agreement.



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.

“Hardware” means items such as tape, sealants, gasket material, screws, nuts,
bolts, drill bits, drill chuck keys, small hand tools, unions, cleaners,
degreasers, and other such items which are not specific to any particular
Aircraft.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower or its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means (a) Wells Fargo or any of its Affiliates; and (b) any
other Lender approved as Hedge Provider in writing by Agent and Borrowers;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Hedge Provider unless and until Agent receives a Bank Product
Provider Agreement from such Person and with respect to the applicable Hedge
Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a Borrower or its Subsidiaries; provided further, that if, at any
time, a Lender ceases to be a Lender under the Agreement, then, from and after
the date on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Hedge Providers and the obligations with respect to
Hedge Agreements entered into with such former Lender or any of its Affiliates
shall no longer constitute Hedge Obligations.

“HRT” means HRT Participações em Petróleo SA, a company organized under the laws
of Brazil.

“HRT Acquisition” means (a) the Acquisition by EAC pursuant to the terms of the
HRT LOI of (i) certain Aircraft and other assets currently owned by entities
controlled by HRT; and (ii) all of the Equity Interests of Air Amazonia; and
(b) the transactions in connection with the services contract to be entered into
with HRT.

“HRT LOI” means that certain Term Sheet for the Acquisition by EAC of Air
Amazonia Servicos Aeroes Ltda and the Purchase by Erickson of Certain Aircraft
and all other documents related thereto and executed in connection therewith.



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards.

“Immaterial Subsidiary” means any Subsidiary of either Borrower that has (a) no
assets (other than assets the fair market value of which is less than
$1,000,000), (b) no liabilities (other than liabilities of a de minimis nature),
and (c) does not engage in any business activity.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of its Subsidiaries that are party thereto as of the Closing
Date or that become party thereto as required pursuant to a Permitted
Intercompany Advance, each of the other Loan Parties, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means an Intercreditor Agreement, dated as of the
Closing Date and substantially in the form of Exhibit I-1, by and between the
Agent and the Notes Collateral Agent, and acknowledged and agreed by each Loan
Party.



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“International Registry” means the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry thereto.

“International Registry Procedures” means the official English language text of
the procedures for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“International Registry Regulations” means the official English language text of
the regulations for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to Eligible Inventory or the Maximum Revolver Amount.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

“Landlord Reserve” means, as to each location at which a Borrower has Eligible
Inventory located and as to which a Collateral Access Agreement has not been
received by Agent, a reserve in an amount equal to the greater of (a) the number
of months rent for which the landlord will have, under applicable law, a Lien in
the Inventory of such Borrower to secure the payment of rent or other amounts
under the lease relative to such location, or (b) 3 months rent under the lease
relative to such location; provided that no Landlord Reserve with respect to any
Eligible Inventory at a particular location shall exceed the value of such
Eligible Inventory from such location included in the Borrowing Base.

“Lead Arranger” has the meaning set forth in the preamble to the Agreement.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Borrower or
its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Borrower or its Subsidiaries,
(d) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(e) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of the



--------------------------------------------------------------------------------

Agreement, (h) Agent’s reasonable costs and expenses (including reasonable
documented attorneys fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Borrower or any of its Subsidiaries,
(i) Agent’s reasonable documented costs and expenses (including reasonable
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative CUSIP,
DXSyndicate™, SyndTrak or other communication costs incurred in connection with
a syndication of the loan facilities), or amending, waiving, or modifying the
Loan Documents, and (j) Agent’s and each Lender’s reasonable documented costs
and expenses (including reasonable documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Borrower or any of its Subsidiaries or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any enforcement action or any Remedial Action with respect
to the Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Less Than $1500 Inventory” means Spare Parts Inventory of EAC with a book value
of less than $1,500.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank (and, in any event, shall include the Existing
Letters of Credit).

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means rate per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan” shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, the Borrowing Base
Certificate, the Fee Letter, the Guaranty and Security Agreement, Aircraft and
Engine Security Agreements, the Spare Parts Security Agreements, the
Intercompany Subordination Agreement, the Intercreditor Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Trademark Security Agreement, any note or notes executed by Borrowers in
connection



--------------------------------------------------------------------------------

with the Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Borrower or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Maintenance Program” means an FAA approved maintenance program for each
Borrower’s Aircraft, Engines, and Spare Parts in accordance with the applicable
manufacturer’s maintenance planning document and maintenance manuals.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon all or a material portion of the
Collateral (other than as a result of as a result of an action taken or not
taken that is solely in the control of Agent) or any Collateral in the Borrowing
Base, or (c) a material impairment of the enforceability or priority of Agent’s
Liens with respect to all or a material portion of the Collateral.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of 10%
of consolidated gross revenues of EAC and its Subsidiaries, taken as a whole
(other than purchase orders in the ordinary course of the business of such
Person or such Subsidiary and other than contracts that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than 60 days notice without penalty or premium), (b) each contract or
agreement to which such Person is a party and that such Person is required to
file with the SEC under Item 1.01 of Form 8-K of the SEC, (c) the Senior Notes
Documents, (d) the Evergreen Acquisition Documents, (e) the HRT LOI and all
other documentation related to the HRT Acquisition, (f) the Seller Notes,
(g) the Preferred Equity Documents, and (h) all other contracts or agreements,
the loss of which could reasonably be expected to result in a Material Adverse
Effect.

“Maturity Date” means May 2, 2018.

“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“NATO” means North Atlantic Treaty Organization.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by any Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial



--------------------------------------------------------------------------------

consideration or through the payment of deferred consideration) by or on behalf
of such Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of its Subsidiaries, or the issuance by any Borrower or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.

“Net Orderly Liquidation Value” means, as of any date of determination, the
value of Borrowers’ Eligible Inventory, Borrowers’ Eligible PPO Inventory, or
Eligible Aircraft, as applicable, that is estimated to be recoverable in an
orderly liquidation of such Inventory, Eligible PPO Inventory, or Eligible
Aircraft, net of all associated costs and expenses of such liquidation, such
value to be determined as to each Eligible Aircraft and each category of
Inventory and PPO Inventory and to be as specified in the most recent appraisal
received by Agent, with the results, scope, assumptions, and methodology of
which are acceptable to Agent in its Permitted Discretion, from an appraisal
company reasonably acceptable to Agent,.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notes Collateral Agent” means Wilmington Trust, National Association, not in
its individual capacity, but solely in its capacity as collateral agent under
the Senior Notes Documents, including its successors and assigns in such
capacities from time to time.



--------------------------------------------------------------------------------

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.”

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,



--------------------------------------------------------------------------------

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,

(c) For any Permitted Acquisition pursuant to which the aggregate purchase
consideration (whether to be paid in the form of cash, Indebtedness, Equity
Interests, or any other form of consideration), is more than $15,000,000,
Borrowers have provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period (such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrowers and their Subsidiaries are
projected to be in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended one year after the proposed date
of consummation of such proposed Acquisition,

(d) For any Permitted Acquisition pursuant to which the aggregate purchase
consideration (whether to be paid in the form of cash, Indebtedness, Equity
Interests, or any other form of consideration) is more than $15,000,000,
Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e) Borrowers shall have Availability in an amount equal to or greater than
$25,000,000 immediately after giving effect to the consummation of the proposed
Acquisition,

(f) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers and their Subsidiaries or a business
reasonably related thereto,

(h) other than assets or Equity Interests the aggregate consideration of which
does not exceed $20,000,000 for any single Permitted Acquisition or series of
related Permitted Acquisitions or $50,000,000 for all Permitted Acquisitions in
the aggregate including the proposed Acquisition and including deferred payment
obligations, the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,



--------------------------------------------------------------------------------

(i) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(j) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $75,000,000 in the aggregate; provided, that the purchase
consideration payable in respect of any single Acquisition or series of related
Acquisitions shall not exceed $25,000,000 in the aggregate.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) (i) the lease or sublease of Aircraft in the ordinary course of business,
(ii) the sale, abandonment, or other disposition of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business, and (iii) the leases or subleases of Real Property
not used in the conduct of the business of Borrowers and their Subsidiaries,

(b) sales of Spare Parts Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) only in connection with the compromise or collection thereof, the sale or
discount, in each case without recourse, of accounts receivable arising in the
ordinary course of business,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of any Borrower or its Subsidiaries in
the ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of EAC,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Borrower and any of its Subsidiaries to the extent
not economically desirable in the



--------------------------------------------------------------------------------

conduct of their business or (ii) the abandonment of patents, trademarks,
copyrights, or other intellectual property rights in the ordinary course of
business so long as (in each case under clauses (i) and (ii)), (A) with respect
to copyrights, such copyrights are not material revenue generating copyrights,
and (B) such lapse is not materially adverse to the interests of the Lender
Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets from one Loan Party to another
Loan Party,

(o) the manufacture for sale by EAC in the ordinary course of its business of
S-64 Aircrane heavy-lift helicopters and the sale thereof within 12 months after
the completion of such manufacture so long as such S-64 Aircranes are not
Eligible Aircraft,

(p) Permitted Sale-Leaseback Transactions,

(q) transfer of a 50% interest in, and continued development of, certain
intellectual property of EAC related to composite blade technology to Helicopter
Transport Services, LLC pursuant to an agreement between EAC and Helicopter
Transport Services, LLC that contains terms that are substantially similar to
the terms disclosed to Agent prior to the Closing Date in a draft document
entitled Sale Intellectual Property and Collaboration Agreement between EAC and
Helicopter Transport Services, LLC, and(r) sales or dispositions of assets
(other than Accounts, Inventory, and Equity Interests of Subsidiaries of EAC)
not otherwise permitted in clauses (a) through (q) above so long as (i) made at
fair market value, (ii) made pursuant to clause (15) of the definition of Asset
Sale in the Senior Note Indenture (and subject to satisfaction of the conditions
precedent of such clause as such conditions precedent appear as of the Closing
Date); and (iii) the aggregate fair market value of all assets disposed of in
any fiscal year (including the proposed disposition) would not exceed
$25,000,000.

“Permitted Holder” means Sponsor.

“Permitted HRT Acquisition” means the HRT Acquisition so long as the acquisition
agreement executed in connection therewith is on the terms set forth in the HRT
LOI and such other terms as are reasonably acceptable to Agent.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds,



--------------------------------------------------------------------------------

completion guarantee and similar obligations; (ii) unsecured guarantees arising
with respect to customary indemnification obligations to purchasers in
connection with Permitted Dispositions; and (iii) unsecured guarantees with
respect to Indebtedness of any Borrower or one of its Subsidiaries, to the
extent that the Person that is obligated under such guaranty could have incurred
such underlying Indebtedness,

(f) unsecured Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition in an amount not to exceed $25,000,000 from the
Closing Date through the Maturity Date so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such unsecured Indebtedness does not amortize until 12
months after the Maturity Date, (v) such unsecured Indebtedness does not provide
for the payment of interest thereon in cash or Cash Equivalents prior to the
date that is 12 months after the Maturity Date, and (vi) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent,

(g) Senior Note Indebtedness,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrowers’
and their Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l) unsecured Indebtedness of any Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Borrower of the Equity
Interests of EAC that has been issued to such Persons, so long as (i) no Default
or Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $5,000,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,

(m) [intentionally omitted],

(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of the
applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(o) Indebtedness composing Permitted Investments,



--------------------------------------------------------------------------------

(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(q) unsecured Indebtedness of any Borrower owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by such Borrower of the Equity Interests of EAC that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $5,000,000, and
(iii) such Indebtedness is subordinated in right of payment to the Obligations
on terms and conditions reasonably acceptable to Agent,

(r) unsecured Indebtedness of any Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent,

(s) Indebtedness in an aggregate outstanding principal amount not to exceed
$25,000,000 at any time outstanding for all Subsidiaries of each Borrower that
are CFCs; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

(t) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(u) Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $25,000,000,

(v) Indebtedness under the Seller Notes;

(w) solely during the period from the Closing Date through and including the
date that is 60 days after the Closing Date, the Indebtedness under that certain
Release of Guaranty of Payment, dated as of May 2, 2013, executed by Evergreen
and First Source Bank, and

(x) any other unsecured Indebtedness incurred by any Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $15,000,000 at any
one time.

“Permitted Intercompany Advances” means loans, contributions, and Restricted
Payments made by (a) a Loan Party to another Loan Party so long as the parties
thereto are party to the Intercompany Subordination Agreement, (b) a Subsidiary
of a Borrower that is not a Loan Party to another Subsidiary of a Borrower that
is not a Loan Party, (c) a Subsidiary of a Borrower that is not a Loan Party to
a Loan Party so long as the parties thereto are party to the Intercompany
Subordination Agreement, and (d) a Loan Party to a Subsidiary of a Borrower that
is not a Loan Party so long as (i) the aggregate amount of all such loans,
contributions, and Restricted Payments made in the aggregate during the term of
the Agreement (by type, not by the borrower) does not exceed $10,000,000
outstanding at any one time, (ii) at the time of the making of such loan, no
Event of Default has occurred and is continuing or would result therefrom, and
(iii) Borrowers have Availability of $15,000,000 or greater immediately after
giving effect to each such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,



--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of a
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in EAC so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in EAC, and (ii) loans and advances
to employees and officers of a Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $5,000,000 at any one time,

(k) Permitted Acquisitions,

(l) Permitted HRT Acquisition,

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o) the consummation of the purchase of those certain Aircraft, Engines, and
Parts listed on Exhibit A to that certain draft Aircraft Purchase Agreement,
delivered to the Agent on or about April 28, 2013, by and among DivLend
Equipment Leasing LLC, a Texas limited liability company and Evergreen
Helicopters, Inc., an Oregon corporation for $11,300,000 so long as on or before
the consummation thereof Borrower have complied with clauses (a), (b), (e), (f),
(g), and (i) of the definition of Permitted Acquisition;



--------------------------------------------------------------------------------

(p) in connection with the Evergreen Acquisition, the issuance by Seller in
favor of EAC on or about the Closing Date of that certain promissory note in the
face amount of $6,150,000 so long as the original of such promissory note is
delivered to Agent together with an allonge, in each case, in form and substance
satisfactory to Agent; and

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$10,000,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) (i) the interests of lessors under operating leases and non-exclusive
licensors under license agreements, and (ii) the lease of Aircraft in the
ordinary course of business,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, (ii) such Lien only secures the Indebtedness that was
incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof, and (iii) such Lien does not attach to any of
the Aircraft or Spare Parts,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,



--------------------------------------------------------------------------------

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r) [Intentionally Omitted],

(s) Liens in and to the Collateral held by Notes Collateral Agent to secure the
Senior Note Indebtedness or any permitted Refinancing Indebtedness in respect of
the Senior Note Indebtedness, so long as such Liens are subject to the
Intercreditor Agreement and the holders of such Refinancing debt bind themselves
(in a writing addressed to Agent) to the terms of the Intercreditor Agreement;
and(t) other Liens which satisfy each of the following: (i) such Liens do not
secure Indebtedness for borrowed money or letters of credit, (ii) such Liens are
not on assets that are in the Borrowing Base, and (iii)as to which the aggregate
amount of the obligations secured thereby does not exceed $5,000,000 at any one
time.

“Permitted Preferred Stock Dividend” means a dividend in accordance with the
Preferred Equity Documents so long as (a) no Event of Default has occurred and
is continuing or would result therefrom, (b) on a pro forma basis, Borrowers and
their Subsidiaries are projected to be in compliance with the Financial
Covenants in Section 7 of the Agreement for the 12 month period ended one year
after the proposed date of consummation of such proposed dividend, and
(c) Availability is at least $15,000,000 before and after giving effect to such
dividend.

“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the



--------------------------------------------------------------------------------

Closing Date and at the time of, or within 20 days after, the acquisition of any
fixed assets for the purpose of financing all or any part of the acquisition
cost thereof, in an aggregate principal amount outstanding at any one time not
in excess of $25,000,000.

“Permitted Sale-Leaseback Transaction” means the sale or other disposition of
Aircraft or Engines (other than (i) any Aircraft identified as Eligible Aircraft
in the most recently delivered Borrowing Base Certificate or (ii) any Engine
identified as a component of an Eligible Aircraft in the most recently delivered
Borrowing Base Certificate) owned by a Borrower in a transaction in which the
following conditions are satisfied: (a) immediately before and after giving
effect to such sale, no Event of Default shall have occurred and be continuing
or would result therefrom, (b) such sale is for fair market value, (c) such
Borrower leases back such Aircraft or Engine, as applicable, at fair market
value, (d) such sale is to a Person that is not an Affiliate of a Borrower or if
such sale is to a Person that is an Affiliate of a Borrower, such sale is no
less favorable, taken as a whole, to a Borrower than would be obtained in an
arm’s length transaction with a non-Affiliate, (e) with respect to any Aircraft
or Engine subject to any Liens, the cash consideration received by a Borrower in
connection with the Permitted Sale-Leaseback Transaction, is equal to or greater
than the amount necessary to satisfy all Liens (and the obligations they secure)
on such Aircraft or Engine (or the buyer of such Aircraft or Engine is
purchasing such Aircraft or Engine subject to all such Liens), and (f) such
Sale-Leaseback is permitted to be consummated pursuant to the terms of the
Senior Notes Documents.

“Permitted Spare Parts Installation” means the installation of Spare Parts on
Aircraft in accordance with Section 5.19€ of the Agreement.

“Permitted Ventures Aircraft Lease Payments” means such prepayment results in
the termination of such lease obligations and the ownership of the Aircraft
referenced therein a prepayment on or before the date that is 10 days after the
Closing Date in an aggregate amount not to exceed $4,000,000 in connection with
the prepayment of all of the remaining obligations of Evergreen, as lessee, in
respect of the following Lease Agreements: Tina Saint Jane Stanley HELICOPTER
LEASE -NO. N730TS (BO 105S, S-895, N730TS); Ventures Acquisition Company, LLC
HELICOPTER LEASE -NO. N405R (SA330J, 1475, N405R); Ventures Acquisition Company,
LLC HELICOPTER LEASE -NO. N330JF (SA330J, 1514, N330JF); Ventures Acquisition
Company, LLC AIRCRAFT LEASE -NO. N405PC (Lear Jet, 651, N405PC); Ventures
Acquisition Company, LLC HELICOPTER LEASE -NO. N353EV (AS350 B2 Ecureuil, 2444,
N353EV); Ventures Acquisition Company, LLC HELICOPTER LEASE -NO. N356EV (AS 350
B3, 3649, N356EV); Ventures Acquisition Company, LLC HELICOPTER LEASE -NO.
N350EV (AS 350 B2 Ecureuil, 2961, N350EV); Ventures Acquisition Company, LLC
HELICOPTER LEASE -NO. N3195S (206-L3, 51136, N3195S); Ventures Acquisition
Company, LLC HELICOPTER LEASE -NO. N33AZ (206L3, 51110, N33AZ).

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“PMA Parts” means Spare Parts that have been certified by DOT for manufacture by
a Person other than the original part manufacturer pursuant to a DOT or FAA
design and production approval procedure.

“Preferred Equity” means the Equity Interests issued pursuant to the Preferred
Equity Documents.



--------------------------------------------------------------------------------

“Preferred Equity Documents” means that certain (c) First Lien Securities
Purchase Agreement, dated as of March 18, 2013, by and among EAC, Evergreen
International Aviation, Inc., an Oregon corporation, the Initial Consenting
Investors party thereto, (b) Second Lien Stock Purchase Agreement, dated as of
March 18, 2013, by and among EAC, Evergreen International Aviation, Inc., and
the Investors party thereto, and (c) the Certificate of Designation of
Mandatorily Convertible Cumulative Participating Preferred Stock, Series A of
EAC, dated as of May 2, 2013.

“Prohibited Senior Notes Amendment” means in respect of any one or more of the
Senior Notes Documents, any one or more of the following:

(i) contravene the provisions of the Intercreditor Agreement;

(ii) increase the cash pay portion of any interest rate on the Senior Notes by
more than 3.00 percentage points per annum (excluding increases resulting from
the accrual of interest at the default rate) or add any new recurring fees;

(iii) change to earlier dates any dates upon which payments of principal or
interest are due thereon;

(iv) change the redemption, repurchase, mandatory prepayment, or defeasance
provisions thereof;

(v) change any covenants, defaults, or events of default under any Senior Notes
Document (including the addition of covenants, defaults, or events of default
not contained in the Senior Notes Documents as in effect on the date hereof) to
restrict any Loan Party from making payments of the Obligations that would
otherwise be permitted under the Senior Notes Documents as in effect on the date
hereof or to restrict any Loan Party from the sale or other disposition of any
assets that would otherwise be permitted under the Senior Notes Documents as in
effect on the date hereof;

(vi) change any default, event of default, or “Event of Default”, as such term
is defined in any Senior Notes Document, as of the date hereof, in a manner
adverse to the Loan Parties thereunder (it being understood that any waiver of
any such default, event of default, or “Event of Default”, as such term is
defined in any Senior Notes Document, as of the date hereof, in and of itself,
shall not be deemed to be adverse to the Loan Parties); or

(vii) increase the non-monetary obligations of the Loan Parties thereunder or
confer any additional rights on the Noteholders that would be adverse to the
Lenders.

“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Propeller” means a “propeller” as defined in the Federal Aviation Act, 49
U.S.C. Section 40102(a).

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the



--------------------------------------------------------------------------------

Revolving Loans, and with respect to all other computations and other matters
related to the Revolver Commitments or the Revolving Loans, the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,

(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of issued in connection with such
Acquisition and including the maximum amount of Earn-Outs), paid or delivered by
or one of its Subsidiaries in connection with such Acquisition (whether paid at
the closing thereof or payable thereafter and whether fixed or contingent), but
excluding therefrom (a) any cash of the seller and its Affiliates used to fund
any portion of such consideration and (b) any cash or Cash Equivalents acquired
in connection with such Acquisition.

“Qualified Equity Interest” means and refers to (a) any Equity Interests issued
by EAC (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest; and (b) the Preferred Equity.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by any
Borrower or one of its Subsidiaries (other than the Foreign Subsidiaries) with a
fair market value in excess of $2,500,000.

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.



--------------------------------------------------------------------------------

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of EBITDA.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Repairable Inventory” means Inventory of a Borrower consisting of Spare Parts
that need to be and can be economically overhauled or refurbished and repaired
prior to being, and thereupon will be suitable for installation in accordance
with the FAA regulations and the manufacturer’s recommendation.



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the Availability exceeds $70,000,000.

“Required Equity Documents” means any instruments or agreements entered into by
EAC in connection with the obtaining by EAC of the Required Equity.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders and (ii) at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or its Subsidiaries are required to pay under any
Section of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by any
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by EAC (including any payment in connection with any merger or
consolidation involving EAC) or to the direct or indirect holders of Equity
Interests issued by EAC in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by EAC, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving EAC) any Equity Interests issued by EAC, and (c) make
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of EAC now or hereafter
outstanding, and (d) make, or cause or suffer to permit any of any Borrower’s or
any of its Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.



--------------------------------------------------------------------------------

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Rotables” means those Spare Parts that, in accordance with the FARs and the
original equipment manufacturer’s recommendations, can be repeatedly and
economically restored to a serviceable condition over a period approximating or
exceeding the life of the flight equipment to which they are related.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Seller” means Evergreen International Aviation, Inc.

“Seller Debt” means the unsecured Indebtedness issued under the Seller Notes.

“Seller Notes” means those certain notes issued by EAC in favor of the Seller’s
existing first lien lenders (including Wells Fargo, Goldman Sachs, and others),
in an aggregate principal amount of $17,500,000.

“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) Revolver Usage; plus (ii) the Senior Note Indebtedness as of
such date, to (b) Borrowers’ TTM EBITDA for the 4 fiscal quarter period ended as
of such date.



--------------------------------------------------------------------------------

“Senior Note Closing Date” means the closing date of the initial issuance of the
Senior Notes.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, and
all other agreements, documents and instruments entered into now or in the
future in connection with the Senior Notes or the Senior Notes Indenture.

“Senior Note Indebtedness” means the Indebtedness incurred by EAC and guaranteed
by the other Loan Parties under the Senior Note Documents in an aggregate
principal amount not to exceed $400,000,000 and any notes issued in exchange on
substantially the same terms and as referenced in the Senior Note Indenture;
provided that if the Escrow Proceeds Redemption occurs, the amount set forth
herein shall be reduced to $360,000,000.

“Senior Note Indenture” means the Indenture, dated May 2, 2013, governing the
Senior Notes, by and among EAC, as Issuer, the guarantors form time to time
party thereto, and the Notes Collateral Agent.

“Senior Notes” means the Senior Notes due 2020issued pursuant to the Senior Note
Indenture.

“Serviceable New Inventory” means Spare Parts Inventory that is purchased as new
and in a condition suitable for immediate installation.

“Serviceable Used Inventory” means used cores that have been overhauled or have
had minor repairs.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Spare Parts” means any “appliance” or “spare part” as defined in Section 40102
of the Federal Aviation Act.

“Spare Parts Inventory” means original equipment manufacturer approved Rotables,
Expendables, and other Spare Parts of Borrowers and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit or appraisal
performed by Agent from time to time after the Closing Date.



--------------------------------------------------------------------------------

(a) it is a Spare Part that is damaged, defective, obsolete or unserviceable,
does not comply with all original equipment manufacturer quality assurance
recommendations, is not new or has not been rehabilitated to a fully serviceable
condition, has not been maintained in accordance with the FARs, or is not in a
condition or is otherwise not available for immediate use by a Borrower in its
Certificated Air Carrier operations in compliance with the FARs,

(b) it does not have (i) full FAA serviceability tags (or, if applicable, full
back-to-birth traceability), or (ii) all manuals, documents, and records
required by the FARs or the manufacturer of such Spare Part,

(c) it has been installed on any airframe, Engine, Propeller, other Spare Part,
or any other item of Equipment or otherwise become an accession, or is subject
to a pooling, exchange, borrowing, leasing, consignment, or other similar
arrangement,

(d) it does not conform in all material respects to all applicable airworthiness
directives, mandatory service bulletins, or standards, or limits imposed by any
Governmental Authority which has regulatory authority over such Spare Part or
its use or by the manufacturer of such Spare Part and any requirements of the
manufacturer relating to the availability of warranties provided by the
manufacturer,

(e) it is a Spare Part as to which Agent, as secured party, under the Spare
Parts Security Agreements, with respect thereto does not have the benefits of
Section 1110 of the Bankruptcy Code in connection with a case under Chapter 11
of the Bankruptcy Code with respect to the applicable Borrower, and

(f) it is Hardware or Hazardous Materials.

Notwithstanding the above exclusions from Spare Parts Inventory, all
representations, warranties and covenants applicable to Spare Parts Inventory
shall apply to any Spare Parts designated as Spare Parts Inventory in the most
recent Borrowing Base Certificate delivered to Agent.

“Spare Parts Security Agreements” means one or more spare parts security
agreements among one or more of the Grantors and Agent, in form suitable for
filing with the FAA and otherwise in form reasonably satisfactory to Agent.

“Spare Parts Tracking System” means the computerized spare parts inventory
control and tracking system operated by EAC on the Closing Date as such system
may be changed after the Closing Date in a manner acceptable to Agent.

“Sponsor” means Centre Lane Partners and its Affiliates.

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.



--------------------------------------------------------------------------------

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.

“Subordinated Indebtedness” means any unsecured Indebtedness of any Borrower or
its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated “senior debt” (including the Obligations”), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the sum of the aggregate Revolving Loan Exposure of all Lenders;
provided, that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, (ii) at any time there
are 2 or more Lenders, “Supermajority Lenders” must include at least 2 Lenders
(who are not Affiliates of one another).

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Syndication Agent” has the meaning set forth in the preamble to the Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“TTM EBITDA” means, as of any date of determination, EBITDA of Borrowers
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Warranties” means the rights of Borrowers under any existing or hereinafter
acquired warranty or indemnity, express or implied, regarding title, materials,
workmanship, design, or patent infringement or related matters in respect of the
Aircraft, Engines, or Spare Parts.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.